        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 1 of 96   1



1                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MARYLAND
2

3    UNITED STATES OF AMERICA,      )
                                    )
4              Plaintiff,           )
          vs.                       )
5                                   ) CRIMINAL NO.: RDB-17-0069
     HAROLD T. MARTIN, III,         )
6                                   )
               Defendant.           )
7                                   )
     _______________________________)
8

9                        Transcript of    Proceedings
                  Before the Honorable    Richard D. Bennett
10                        Friday, July    19th, 2019
                            Baltimore,    Maryland
11

12   For the Plaintiff:

13        Zachary A. Myers, AUSA

14        David Aaron, Trial Attorney

15        Harvey E. Eisenberg, AUSA

16   For the Defendant:

17        James Wyda, Federal Public Defender

18        Deborah L. Boardman, Assistant Public Defender

19
     Also Present:    Special Agent Laura Pino, FBI
20

21

22
     ______________________________________________________________
23
                        Christine T. Asif, RPR, FCRR
24                    Federal Official Court Reporter
                      101 W. Lombard Street, 4th Floor
25                        Baltimore, Maryland 21201




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 2 of 96      2



 1                           P R O C E E D I N G S

 2              THE COURT:    Good morning, everyone.      This is calling

 3   the case of United States versus Harold T. Martin, III,

 4   criminal number RDB-17-069.      We're here for -- all in the back

 5   may be seated -- we're here for sentencing today.          If counsel

 6   will identify themselves for the record, please.

 7              MR. EISENBERG:    Good morning, Your Honor, may it

 8   please the Court.    Harvey Eisenberg, Assistant United States

 9   Attorney for the District of Maryland.

10              THE COURT:    Yes, Mr. Eisenberg, nice to see you.

11              MR. MYERS:    Your Honor, Assistant U.S. Attorney

12   Zachary Myers here on behalf of the United States.

13              THE COURT:    Yes, Mr. Myers, nice to see you.

14   Apparently, my changing the day from Wednesday to Friday

15   inconvenienced you a little bit and I apologize.

16              MR. MYERS:    Not a problem, Your Honor.

17              THE COURT:    I was in Washington all day and I

18   couldn't do anything about it.

19              MR. AARON:    Good morning, Your Honor.      David Aaron

20   from the Department of Justice.

21              THE COURT:    Yes, Mr. Aaron, nice to see you.

22              SPECIAL AGENT PINO:     Good morning, Your Honor.

23   Laura Pino, FBI special agent.

24              THE COURT:    Yes, you're the case agent in this case.

25   It's nice to see you and thank you for all your hard work in




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 3 of 96     3



 1   the case. You all may be seated.

 2              And on behalf of the defendant.

 3              MR. WYDA:    Good morning, Your Honor.      Jim Wyda from

 4   the Federal Public Defender's Office on behalf of

 5   Mr. Martin.

 6              THE COURT:    Yes, Mr. Wyda, nice to see you.

 7              MS. BOARDMAN:    Good morning, Your Honor.       Deborah

 8   Boardman from the Federal Public Defender's Office.

 9              THE COURT:    Ms. Boardman, nice to see you as well.

10   You would have been interested in my day in Washington

11   Wednesday, so it's nice to see you.

12              MS. BOARDMAN:    I look forward to hearing about it.

13              THE COURT:    Good morning to you, Mr. Martin.

14              THE DEFENDANT:    Good morning, sir.

15              THE COURT:    First of all, let me just note here, in

16   terms of the process here in this court, I think goes without

17   saying.   Just so everyone understands, I just want to note in

18   light of the public interest in this case that pursuant to

19   local Rule 506 and standing order 2016-05 of this Court, this

20   Court has adopted the following policy concerning the use of

21   electronic devices in the courtroom.       And, specifically,

22   unless authorized by the presiding judge, court proceedings

23   may not be recorded, photographed, broadcast, or transmitted

24   outside of the courtroom.     Counsel of record in the case may

25   use electronic devices for appropriate or approved purposes.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 4 of 96      4



 1   For example, to check e-mail or calendars, and perform

 2   case-related legal research, or otherwise as approved by the

 3   presiding judge.    And that can be done during court

 4   proceedings while sitting at counsel table.

 5              Otherwise, unless permitted by the Court, electronic

 6   devices may not be used in the courtroom and must be turned

 7   off in the courtroom.     And use of electronic devices in

 8   violation of this policy may subject the device to

 9   confiscation/inspection to determine whether court proceedings

10   have been recorded, photographed, or broadcast, or transmitted

11   outside of the courtroom.     By entering the courtroom with

12   electronic devices, visitors and counsel will be deemed to

13   have consented to the confiscation and inspection of any

14   device to determine whether there has been a violation of this

15   policy. And that's not to suggest that I believe there will

16   be, but I think in light of the interest in this case, it's

17   important to make sure everyone understands the rules here

18   with respect to electronic devices.

19              And, again, I want to thank everyone before agreeing

20   to switch the date from Wednesday this week to Friday.          And I

21   hope it didn't inconvenience anyone, Mr. Martin, including any

22   of the family members you have coming here.         I apologize to

23   you.   We had to move the date from Wednesday until this

24   Friday.

25              Also, we have with us here the U.S. probation




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 5 of 96        5



 1   officer who prepared the presentence report in this case,

 2   Ms. Gina Swillo.    Ms. Swillo, thank you very much for your

 3   very thorough report and good morning to you.

 4              And with that I think we're ready to proceed.             I

 5   want to verify, Mr. Martin, that you had an opportunity to

 6   review the presentence investigation report in this case,

 7   which was prepared by Ms. Swillo.       Have you had an opportunity

 8   to review it?

 9              THE DEFENDANT:    Yes, Your Honor.     I have.

10              THE COURT:    Approximately how many times have you

11   reviewed it with your attorneys?

12              THE DEFENDANT:    Three.

13              THE COURT:    All right.    And are you satisfied you've

14   had a sufficient amount of time to go over it with them.

15              THE DEFENDANT:    Yes, to the extent that I still need

16   to get my medical records from Harford County Detention

17   Center, but that's in progress, sir.

18              THE COURT:    All right.    That's fine.    There are no

19   existing and current objections by the government to the

20   report or by the defense.     Any objections have been noted or

21   there have been some changes.      But there are no objections, to

22   my knowledge, by the government to the presentence report.               Is

23   that correct, Mr. Myers?

24              MR. MYERS:    Yes, Your Honor.     That is correct.

25              THE COURT:    And from your point of view, Ms.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 6 of 96     6



 1   Boardman or Mr. Wyda, are there any corrections or

 2   objections.

 3               MR. WYDA:    Your Honor, I guess we would like a right

 4   to make an addition to the presentence report when we're able

 5   to obtain his medical records from Harford County.          In

 6   Paragraph 77 it mentions that Ms. Swillo wasn't able to get

 7   them.   We're in the process of getting them.        We want to make

 8   sure that the proper prescriptions go with Mr. Martin into the

 9   BOP.

10               THE COURT:   That's fine.    We'll make sure that that

11   occurs.   In terms of the content of anything else, including

12   his physical conditions and mental health and emotional

13   health, what have you, there are no changes?

14               MR. WYDA:    No changes, Your Honor.

15               THE COURT:   All right.    So with that, and I noted

16   the paper No. 214, the defendant's very thorough sentencing

17   memorandum did not list any continuing objections.

18               Mr. Martin, you pled guilty before me on March the

19   28th of this year pursuant to a specific rule of the Federal

20   Rules of Criminal Procedure, which provides that a criminal

21   defendant may agree upon a specific sentence or a range of

22   sentence.   And specifically, the plea agreement in this case

23   provided that you agree with the government that the

24   appropriate sentence here is nine years incarceration, 108

25   months, with a period of three years of supervised release.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 7 of 96      7



 1              I accepted your guilty plea on March 28th.         And I

 2   explained to you at that time that if I were inclined to

 3   sentence you to one day more than nine years in prison, or 108

 4   months, you would be permitted to withdraw you plea of guilty,

 5   do you recall that?

 6              THE DEFENDANT:    Yes, I do, Your Honor.

 7              THE COURT:    By the same token I indicated that if I

 8   were inclined to sentence you to one day less than nine years

 9   incarceration, the government would be free to withdraw from

10   the agreement, do you understand that?

11              THE DEFENDANT:    Yes, Your Honor.     I do.

12              THE COURT:    And I told you at the time that if I

13   were to conduct an early analysis of the facts of this case

14   and the presentence investigation report prepared by Ms.

15   Swillo, and if I were inclined to vary from that I would let

16   the parties know.    And I obviously have not so notified

17   counsel, because that will be the sentence here.          There won't

18   be any surprises here today.      But we have a lot of

19   housekeeping to do.     And I know that you have -- I read all

20   the letters that have been submitted and took those into

21   consideration.    And I understand that you, yourself, would

22   like to read your statement here in court that you provided,

23   if I'm not mistaken.

24              Is that correct, Ms. Boardman?

25              MS. BOARDMAN:    That's correct.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 8 of 96      8



 1              THE COURT:    That's fine.    You have every right to do

 2   that.   That is fine.    I have considered, in doing that, as

 3   I'll note later, I think it was the case in front of, I

 4   believe, Judge Xinis, Mr. Pho, P-h-o, who received a 66-month

 5   or five-and-a-half year sentence, I think, previously from

 6   this Court.   And I've considered all those factors when I

 7   decided that a nine-year sentence was the appropriate sentence

 8   in this case.   So there won't be any surprises.

 9              Just to go again, for the record, in terms of that

10   process, there are two key opinions of the United States

11   Supreme Court that outline the process for sentencing in

12   federal court over the last 14 and a half years.         First of all

13   in the case of United States v. Booker, in January of 2005,

14   the Supreme Court upheld the constitutionality of the Federal

15   Sentencing Guidelines, which were referenced in paragraph 5 of

16   your plea agreement letter, and/or referenced in the

17   presentence investigation report.       But the Supreme Court in

18   upholding the constitutionality of the Federal Sentencing

19   Guidelines did so with the deletion of two particular sections

20   of the guidelines, which had previously rendered the

21   guidelines mandatory.

22              And since January of 2005, it has been well

23   established in federal courts throughout the United States

24   that federal judges, while not bound to apply the guidelines,

25   still must consult them and take them into account.          But with




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
        Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 9 of 96     9



 1   the deletion of those mandatory provisions the guidelines were

 2   rendered effectively advisory and were not mandatory.          And

 3   you, obviously, understand the distinction between mandatory

 4   and advisory?

 5              THE DEFENDANT:    (No verbal response.)

 6              THE COURT:    You understand that distinction?

 7              THE DEFENDANT:    Yes, Your Honor.

 8              THE COURT:    All right.    And the advisory guideline

 9   range in this case that we'll be noting in a moment, were in

10   the range of 87 to 108 months or some seven years in prison to

11   nine years in prison.     And the agreement here provides that a

12   sentence at the high end of that guideline range is

13   appropriate.    And I find that it is appropriate, based on the

14   facts here.    But I've also considered other factors under

15   Title 18 of the United States Code, in terms of the nature and

16   circumstances of this offense and your personal history and

17   characteristics.

18              And just for the record, I mentioned that there were

19   two key opinions of the United States Supreme Court.          In the

20   second of the two key opinions, the case of Gall versus the

21   United States that was decided three years after the Booker

22   case, the Supreme Court specifically noted that federal judges

23   should not presume that the guideline range is reasonable, but

24   it is a starting point in a multi-step process to first

25   consider the guideline range and then consider other factors




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 10 of 96   10



 1   apart from the guidelines.      And I have done that.     And, again,

 2   because it was an agreed sentence, much of that is done well

 3   in advance of the Court proceeding here today.         And conducting

 4   all of that analysis, as I've said, I've determined that the

 5   nine-year agreed sentence is appropriate.

 6             And now with respect to some certain housekeeping

 7   matters, the presentence investigation report reflects that

 8   you are on two medications; is that correct?

 9             THE DEFENDANT:     Yes, Your Honor, it is.

10             THE COURT:    And you're on clonodine for ADHD?

11             THE DEFENDANT:     Yes, Your Honor.

12             THE COURT:    Hyperactive disorder.      And you're on

13   Lexapro for depression; is that correct?

14             THE DEFENDANT:     Yes, Your Honor.

15             THE COURT:    Did you take that medication today?

16             THE DEFENDANT:     I did.

17             THE COURT:    You take it every morning?

18             THE DEFENDANT:     Lexapro in the evening and clonodine

19   in the morning.

20             THE COURT:    Okay.    And you did that again today, so

21   far this morning?

22             THE DEFENDANT:     Yes, Your Honor.

23             THE COURT:    And is that having any negative effect

24   upon you here today?

25             THE DEFENDANT:     No it is not.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 11 of 96   11



 1              THE COURT:   And are you under the influence of any

 2   other narcotics or drugs or any medication of any kind, apart

 3   from those two medications.

 4              THE DEFENDANT:    No, I am not.

 5              THE COURT:   And Mr. Wyda and Ms. Boardman, you are

 6   satisfied your client is competent to proceed with sentencing

 7   here today?

 8              MR. WYDA:    Yes, Your Honor.

 9              THE COURT:   So the other housekeeping matters to go

10   over are the procedures required by the Protect Act of 2003,

11   which is a law that was passed by the U.S. Congress in that

12   year.   And among the many provisions of the Protect Act there

13   are provisions incumbent upon federal courts when imposing

14   sentences in federal criminal cases.       Specifically, the

15   Protect Act of 2003 requires that the chief judge of each

16   federal court in the United States ensure that upon the

17   imposition of sentence that certain documents go over to the

18   U.S. Sentencing Commission in Washington.

19              Those documents include the Judgment and Commitment

20   order, which I'll be preparing immediately after these

21   proceedings with the assistance of Ms. Smith, the deputy clerk

22   of court; the statement of reasons for the sentence imposed;

23   any plea agreement in the case; the indictment; the

24   presentence report; and any other information the Sentencing

25   Commission finds appropriate.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 12 of 96   12



 1             And the chief judge of this court, back in 2003,

 2   issued an administrative order requiring Ms. Swillo's office,

 3   the U.S. probation office, to forward these documents to the

 4   U.S. Sentencing Commission in Washington upon the imposition

 5   of sentence.

 6             That means, Mr. Martin, some of these documents are

 7   sometimes subject to review by other public officials over in

 8   Washington or even members of the public.        And for a long

 9   period of time there has been a section in presentence

10   investigation reports in this district marked "defendant

11   characteristics," containing confidential family information.

12   That's basically marked as Part C of all presentence reports

13   as to all criminal defendants in this Court.

14             In your case Part C begins in paragraph 57 on page

15   10, and goes over to paragraph 97 on page 15, consistent with

16   the normal administrative process here, that portion of the

17   presentence investigation report, containing confidential

18   family information -- the names of prior wives, for example,

19   health situations -- is sealed.      I've reviewed it.     Another

20   judge of this Court could review it if he or she so desired,

21   although none have.    And members of the U.S. Sentencing

22   Commission could review it, but no one else is permitted to

23   see it absent further order of this Court.        Do you understand

24   that?

25             THE DEFENDANT:     I do, sir.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 13 of 96   13



 1             THE COURT:    To all other extent the requirements of

 2   the Protect Act are still mandated and to be complied with.

 3             Now, I said that the first step is always to

 4   calculate the advisory guideline range, and then consider

 5   factors apart from the guidelines.       Your guideline range is

 6   set forth on page 8 of the presentence investigation report.

 7   And it reflects a base offense level of 29 for the offense of

 8   willful retention of national defense information in violation

 9   of 18, United States Code, Section 793(e) as to which you pled

10   guilty as to which you're being sentenced here today.

11             There's a two-level upward adjustment because of

12   your abuse of a position of trust and use of a special skill,

13   in terms of your classification clearance and your access to

14   highly classified government information.        That results in an

15   adjusted offense level of 31.

16             You're being given a two-level downward adjustment

17   for your acceptance of responsibility.       Although, you're not

18   being accorded a third level.      So it comes to a total offense

19   level of 29.   And that is exactly as was anticipated in the

20   plea agreement letter of March 11th, which was introduced as

21   Government's Exhibit No. 1 at the time you pled guilty on

22   March the 28th.

23             With respect to any criminal history, you have one

24   driving offense that's set forth on pages 9 and 10 of the

25   presentence investigation report.      You have one driving




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 14 of 96    14



 1   offense, a DWI in 2006, in the District Court of Maryland for

 2   Anne Arundel County, as to which you were given probation

 3   before judgment.   You have no other criminal record of any

 4   kind, so you have the lowest criminal history of I, which with

 5   a total offense level of 29, as I previously mentioned,

 6   results in an advisory guideline range of 87 to 108 months.

 7   The agreed sentence in this case is that high end of 108

 8   months.

 9             There are no disputed matters for me to address that

10   have been raised by counsel.     And so with that you may be

11   seated for a moment, Mr. Martin.      And I'll first give the

12   government an opportunity to speak.       And then I'll recognize

13   Ms. Boardman for remarks -- or Mr. Wyda -- for remarks on your

14   behalf, and then I'll give you an opportunity to speak on your

15   own behalf.   And I'll be going over this in a minute, but I'll

16   assure you I've read all the letters that were submitted.            So

17   we're ready to proceed.

18             Mr. Myers, I'd be glad to hear from you, sir.

19             MR. MYERS:    Thank you, Your Honor.      And I appreciate

20   the Court has carefully reviewed all the sentencing memoranda

21   in this case.   The government would like to briefly address

22   the factors under 3553(a)

23             THE COURT:    If you could, just initially -- if you

24   want to, but just initially, consistent with the plea

25   agreement, the government is now moving to dismiss Counts 2




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 15 of 96    15



 1   through 20 of the indictment.

 2               MR. MYERS:   That's correct, Your Honor.      Pursuant to

 3   the plea agreement the government moves to dismiss --

 4               THE COURT:   -- consistent with the plea agreement

 5   Counts 2 through 20, the remaining 19 counts, Ms. Smith, will

 6   be dismissed on government motion.       And with that, I'll be

 7   glad to hear from you Mr. Myers.

 8               MR. MYERS:   Thank you, Your Honor.     The nine-year

 9   sentence that the Court has indicated it will impose is

10   justified by careful consideration of all of the sentencing

11   factors under Section 3553(a).      Specifically, the seriousness

12   of the offense in this case certainly justifies the agreed

13   sentence.   The defendant here has engaged in a persistent

14   pattern of felonious conduct.      He repeatedly made the decision

15   to steal national defense information for nearly 20 years and

16   decided to illegally retain these sensitive materials outside

17   of sensitive spaces in his home and in his car.

18               The stolen information included many documents

19   classified at the highest levels of top secret and sensitive

20   compartmented information.     And for nearly two decades he

21   stole this information related to many subject matter areas,

22   including information from many government agencies, such as

23   the four agencies indicated in the stipulated facts.          These

24   materials concerned subjects ranging from the methods the NSA

25   used to protect the United States, to extremely serious --




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 16 of 96     16



 1   excuse me, extremely sensitive planning and operations

 2   information regarding global terrorists.

 3               The government would proffer to the Court that much

 4   of this material was far outside of the subject matter of the

 5   defendant's work assignments.      And even if the stolen

 6   materials had been limited to the subjects the defendant

 7   worked on, everyone who holds a national security clearance

 8   knows that taking highly classified work materials home is a

 9   crime and endangers national security.

10               Over this time the defendant stole approximately six

11   banker's boxes worth of paper documents bearing classification

12   markings, as well as many terabytes of highly classified

13   material.   The defendant has admitted that he knew what he was

14   doing was wrong and illegal.     And his partner even testified

15   at a prior hearing that the defendant stated he had done the

16   wrong thing for what he considered to be the right reason.

17               The stipulated facts in this case make it crystal

18   clear, this is not a case of hoarding, this is stealing.             The

19   defendant did not amass a large quantity of newspapers or

20   junk, stray cats, or anything else indicating a hoarding

21   disorder.   The only material he retained in this manner was

22   stolen classified information.      This speaks to a continued

23   decision to break the law.     Regardless, you can't horde

24   something you don't have.     And the defendant was only able to

25   retain this information because he stole it from his




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 17 of 96   17



 1   workplaces.    He knew doing this was wrong, dangerous, and

 2   illegal.   He did it any way.    And now he's facing the

 3   consequences of his actions.

 4              I'm not going to address every point in the defense

 5   filing, given the agreed sentence that the Court has indicated

 6   it will impose.   But I do think it's important to note again

 7   by way of proffer, that the digital information stolen by the

 8   defendant was not in a disorganized mess.        The analysis

 9   demonstrated it was organized in a logical, if repetitive and

10   recursive manner.    And that the folder naming structure on the

11   devices seized from the defendant indicated that whoever named

12   the folders and put the files within them, knew what exactly

13   the data was.   Several of the stolen digital files were, in

14   fact, classified e-mails from the defendant's classified

15   e-mail account, and other classified documents that had been

16   created, accessed, or modified using his electronic

17   credentials.

18              This is an extremely serious offense.        And although

19   there's no evidence that the defendant transmitted any of the

20   classified materials he stole, he was well aware of why the

21   government has strict rules for the secure storage and

22   handling of classified information.

23              THE COURT:   Mr. Myers, can I just interrupt you one

24   second on that.   I did note in my opinion back in December

25   with respect to pending motions, that I did note that the




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 18 of 96   18



 1   affidavit which had been submitted to a magistrate judge of

 2   this Court in support of the application for issuance of a

 3   search warrant had noted a Twitter message, which was just

 4   hours before there was stolen government property that was

 5   posted on a multiple online sites.        Is that not correct in

 6   terms of the background of this case?

 7                MR. MYERS:   That is correct in terms of the

 8   background of this case, Your Honor.

 9                THE COURT:   And that remains to be just a question

10   that's out there, but that is something I've already made

11   reference to as matter of record in this case.

12                MR. MYERS:   That's the record in this case, Your

13   Honor.   Of course, the government wouldn't comment on any

14   other matters.

15                THE COURT:   I understand.

16                MR. MYERS:   Your Honor, the defendant was aware that

17   first unlawfully removing national defense information from

18   secure spaces risks the unauthorized disclosure of those

19   materials.    And unauthorized disclosure of the sort of

20   materials the defendant stole would reasonably be expected to

21   cause exceptionally grave damage to the national security of

22   this country.    And second, as former NSA Director Admiral

23   Rogers has previously written, once the government loses

24   positive control of classified material, the government must

25   often treat that material as compromised and take remedial




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 19 of 96    19



 1   actions as dictated by the circumstances.        Depending on the

 2   type, volume -- the type and volume of classified material,

 3   such reactions can be costly, time consuming and cause the

 4   shift in or abandonment of programs.

 5             The defendant's history and characteristics also

 6   justify the sentence to be imposed by the Court.         His

 7   employment in the military, and as a clear government

 8   contractor, required him to regularly participate in training

 9   on the importance of properly securing classified materials,

10   the risks of violating the law.      And he repeatedly signed

11   nondisclosure agreements agreeing to abide by those laws.            The

12   defendant hasn't been convicted of any crimes in the past

13   other than the DWI noted in the presentence investigation

14   report, but his lack of substantial criminal record is what

15   enabled him to maintain a security clearance and continuously

16   violate the law undetected. His government affiliation is not

17   a mitigating circumstance here, it's the manner and means of

18   his offense.   And his abuse of the public trust was an

19   essential element of his crimes and his advisory guidelines

20   rightly reflect this.

21             The defendant has never been examined by an

22   impartial court or governmental health professional.           So it's

23   not to the government to speculate as to his mental health.

24   But I would note that the defendant, if he was facing mental

25   health struggles, could have sought treatment.         I know he




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 20 of 96   20



 1   sought treatment to a degree, but he could have sought more.

 2   And he could have decided to stop working in national security

 3   roles with access to classified information.        Instead, he

 4   chose to work in the military and intelligence agencies, with

 5   access to these materials, and to continue the steal them.

 6   The documents he was trusted to protect.

 7             Specific deterrence is important in this sentence,

 8   Your Honor, the defendant will never again have access to

 9   classified information as a result of his crimes.         And the

10   sentence imposed, including the three-year term of supervised

11   release agreed to by the parties, will deter him from ever

12   again violating the public trust.      He knows he will be closely

13   monitored on release and that the government will take swift

14   action shall he violate in terms of his release or to again

15   violate the law.

16             This sentence is also justified by the need for

17   general deterrence.    This nine-year sentence in prison will

18   send a strong message to the public and specifically those of

19   us who are entrusted with national security clearances and

20   access to classified information.      There's no excuse for

21   unlawfully stealing and retaining national defense information

22   and classified materials.     You'll be investigated.      You'll be

23   prosecuted.   And upon conviction, you will face serious prison

24   time.

25             This sentence is also justified by the need for just




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 21 of 96     21



 1   punishment and the need to promote respect for the law.          Nine

 2   years in prison, which as the Court has noted, is the high end

 3   of the advisory guideline range here, is a just sentence that

 4   will promote respect for the law, and will make clear to the

 5   defendant and the public at large that this conduct was not

 6   the result of mistake or accident.       The defendant is going to

 7   jail because he repeatedly made the decision to violate the

 8   government's trust and the law.      The defendant knew what he

 9   was doing was wrong, that it was illegal and highly dangerous.

10   He chose to break the law any way.       And for all of these

11   reasons, taking into account all the 3553(a) factors, the

12   government recommends the Court accept the sentence of nine

13   years in prison.

14             THE COURT:    Thank you very much, Mr. Myers.        And I

15   would just note that the government is not suggesting any fine

16   be imposed in this case; correct?

17             MR. MYERS:    That's correct, Your Honor.

18             THE COURT:    He's really not capable of paying any

19   fine.

20             MR. MYERS:    The presentence investigation report

21   does indicate that.    That's correct, Your Honor.

22             THE COURT:    And among the documents to which you

23   made reference, some of which were clearly reflected in the

24   statement of facts, at the time of the guilty plea on March

25   the 28th, they include, as I understand it, a 2008 CIA




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 22 of 96    22



 1   document containing information relating to foreign

 2   intelligence collection sources; is that right?

 3                MR. MYERS:   That's correct, Your Honor.     I believe

 4   that is Document S, I would have to look.

 5                THE COURT:   I think it might be Document T.

 6                MR. MYERS:   Document T.    Yes, Your Honor.

 7                THE COURT:   Thank you very much, Mr. Myers.      And

 8   that's consistent with the plea agreement in this case in

 9   terms of the recommendation.

10                With that I now recognize the defense counsel for

11   remarks on behalf of Mr. Martin.        And then I'll give

12   Mr. Martin an opportunity to speak on his own behalf.

13                MR. WYDA:    Thank you, Your Honor.

14                THE COURT:   Mr. Wyda.

15                THE COURT:   I've read all these -- the letters that

16   all part of your sentencing memorandum, paper No. 214, as well

17   as the supplement that was submitted on Wednesday, including a

18   letter from the defendant's brother, Michael Martin.          I don't

19   know if he's here or not today, but I read the letter from

20   Michael Martin.    I read the letter from the defendant's

21   sister, Elizabeth Martin.      As well as from his aunt, Jean

22   Martin.   I've read all of those letters that have been

23   submitted.    And I read his letter apparently to which he wants

24   to make reference here today.      And I've also reviewed in your

25   materials, the report under seal, but the report of the --




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 23 of 96    23



 1   Dr. Black, who conducted the analysis of Mr. Martin.          So I've

 2   read all those materials, Mr. Wyda.

 3              MR. WYDA:    Thank you, Your Honor.     I know you

 4   thoroughly prepared for this hearing.       The only letter you

 5   didn't mention is the letter by Deb Shaw, who is here.

 6              THE COURT:   No, I did I read her letter.         I'm sorry.

 7   Yes.

 8              MR. WYDA:    She's in the second row as well.

 9              THE COURT:   Yes.    Ms. Shaw, I read your letter as

10   well.   And I understand that you've actually been -- although

11   you are estranged from Mr. Martin, you've been visiting very

12   regularly during his period of incarceration.        And I

13   understand that as well.

14              MR. WYDA:    Okay.   Your Honor, I'll try to be brief.

15   A nine-year sentence for Mr. Martin punishes him for his

16   misconduct, but tempers that punishment in recognition of

17   Mr. Martin's nearly 30 years of service to his country and the

18   role that mental illness, not treason or greed, played in this

19   misconduct.

20              I'd like to frame my remarks by contrasting Hal

21   Martin before his arrest and Hal Martin after his arrest.            Hal

22   Martin is very intelligent, but due to untreated mental

23   illness, struggles with socially and professionally to

24   function, Mr. Martin suffers from autism spectrum disorder, as

25   Dr. Black has stated, has reported in the submission that you




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 24 of 96   24



 1   just mentioned, Your Honor.     This has been a life long

 2   challenge for Mr. Martin.     We shared with the Court school

 3   records from Mr. Martin's youth when he was in kindergarten,

 4   which it was recognized that Mr. Martin struggled in social

 5   settings and was already socially isolated at the age of 5.

 6   Your Honor --

 7               THE COURT:   That isolation continued in terms of,

 8   apparently, the numerous moves he made with his family, not

 9   only in different states here, but actually a period of time

10   of education in Iran, his father was stationed in Iran; is

11   that correct?

12               MR. WYDA:    That's correct, Your Honor.     Instability

13   and isolation were constants throughout Mr. Martin's childhood

14   and adult life.   He struggled to maintain relationships and

15   employment.   He began to abuse alcohol.      Mr. Martin

16   desperately trying to fill the voids in his life, threw

17   himself into his work.     He convinced himself that bringing

18   work home would allow him to perform better, would allow him

19   to serve his country better.     And, again, I want to make brief

20   reference to Dr. Black's report.      Dr. Black describes that

21   Mr. Martin as growing increasingly obsessive about the

22   collecting and hoarding.     Dr. Black says the sensitive

23   material became a, quote, tangible representation of

24   Mr. Martin -- Mr. Martin's worth, end quote.        A part of his

25   identity.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 25 of 96    25



 1              Your Honor, I'm going to make brief reference to the

 2   tweet you referred to as part of the background of this

 3   case --

 4              THE COURT:   Because I've made reference to it in my

 5   opinion, it's a matter of public record.

 6              MR. WYDA:    Sure, Your Honor.    There's a tweet in

 7   this case and it's in the background of this case.         But I

 8   don't want to have there be any confusion, especially with the

 9   audience that's here.    The government's made it clear that

10   they're not charging --

11              THE COURT:   I understand.

12              MR. WYDA:    -- Mr. Martin with transmission.       It's

13   not part of this sentencing.

14              THE COURT:   Right.

15              MR. WYDA:    It's not part of the government's

16   sentencing submission and there's no suggestion that

17   Mr. Martin intended, you know, any active transmission even by

18   that tweet.

19              Now, at the time that Mr. Martin's arrest, almost

20   three years ago, he was morbidly obese, drinking heavily,

21   depressed, isolated, and lacking the insight to make his life

22   better.   It's hard to underestimate what a dark place

23   Mr. Martin was in at the time of his arrest.        When the door

24   shut behind him after his arrest, he was in a cell alone,

25   wearing the degrading costume he wears today.        Mr. Martin was




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 26 of 96     26



 1   facing years if not decades in prison.       He was financially

 2   ruined.    He would lose his marriage.     He lost his job.     More

 3   importantly for a man obsessed with being part of the team, he

 4   lost the mission that meant too much to him.

 5               As Dr. Black has helped us understand, when

 6   Mr. Martin lost his job, that mission, that calling, he lost

 7   himself.   All too often in our court we see people at their

 8   worst moments.    It's hard to imagine what it was like for

 9   Mr. Martin in that cell all alone, his identity, his life

10   seemingly gone.   For security reasons, he was held in

11   isolation for 23 hours a day in the cell for nearly a year.

12   He was allowed out of his cell for a hour of rec in the common

13   area outside of his cell, again, alone.

14               Your Honor, research shows that strong people break

15   under circumstances such as that.      There's an old saying that

16   people show their real character when no one else was looking.

17   When Mr. Martin arrived in that detention center, no one was

18   looking.   Mr. Martin showed extraordinary strength and

19   courage.   He chose not to break.     And to try to live better.

20   He focused on what was important to him.        First of all, Deb,

21   through counsel he tried to make sure she was okay and do what

22   little he could do to help her.      He then focused on his

23   spiritual well-being.    He immersed himself in the Bible and

24   attended religious services when permitted to do so.

25               He then focused on his physical well-being.        He




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 27 of 96    27



 1   started an exercise regimen borrowed from his days in the

 2   Navy.   He tried to eat as healthy as he could on prison food,

 3   not very easy.    He has lost well over 100 pounds and

 4   transformed himself both physically and mentally from the man

 5   that arrived in that detention center.       Mr. Martin also

 6   focused on making amends.     He has pled guilty and accepted

 7   responsibility for his wrongdoing in this case.         It is

 8   important to him to apologize today to everyone he has hurt or

 9   let down by his criminal conduct.

10              Mr. Martin is a different person today.        He is not

11   suddenly cured.   He will always have challenges, especially in

12   social settings like today's.      But he has insight and a

13   determination to live a better life.       I want to end by

14   referencing one of the letters Your Honor alluded to, the one

15   from Mr. Martin's aunt Audrey.      Mr. Martin's aunt is a proud,

16   dignified woman, who is a successful artist.        In her letters

17   she placed Mr. Martin in the Martin family's long history of

18   service to this country.     She also used an old-fashioned

19   phrase to describe Mr. Martin, when she described Mr. Martin

20   as having a true heart.     That seems right to me.      For all his

21   challenges, Mr. Martin's heart is true and strong and has been

22   that way throughout his life; faith, family, and country, have

23   been Mr. Martin's guiding principles.

24              Today Mr. Martin accepts his punishment.        And when

25   he completes his sentence, he is determined to lead the best




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 28 of 96   28



 1   life he can.   The best life available to him.       I think it will

 2   be a good life.    Thank you, Your Honor.

 3               THE COURT:   Thank you, Mr. Wyda.     Thank you very

 4   much.   And I want you to know that I have -- I've read these

 5   letters.    I thought his aunt's name was Jean Martin, but it's

 6   Audrey Martin, I'm sorry.

 7               MR. WYDA:    It's Audrey, I believe.

 8               THE COURT:   Okay.   I'm not sure if I saw that

 9   letter.    I'm looking at paper No. 214 and I'm looking at the

10   letters I received.

11               MR. WYDA:    So, Your Honor, again, Mr. Martin's

12   helping me clarify her name was Jean Martin is a member of the

13   Martin family, when she married she changed her name to

14   Audrey --

15               THE COURT:   That's fine.

16               MR. WYDA:    Sorry for the confusion.    I read all of

17   them.   So I did read that letter, but I wasn't sure if it was

18   the same person.

19               Just one comment, question of you before we give

20   Mr. Martin an opportunity to speak on his own behalf.          I have

21   read through Dr. Black's report.      And I -- I've read many such

22   reports, Mr. Wyda, and your office is always very thorough.

23   This court has not only great pride in the quality of the U.S.

24   Attorney's Office and the federal prosecutors that appear

25   before us routinely, but also we believe the Federal Public




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 29 of 96    29



 1   Defender's Office is one of the best in the country.          And you

 2   all many times submit very thorough reports from mental health

 3   professionals with respect to clients.

 4               The one thing I did not see here from Dr. Black was

 5   I saw his reference to the matter of hoarding Mr. Myers has

 6   aptly noted that for someone that is alleged to have a

 7   hoarding disorder, he seemed very well organized with his

 8   keeping of these documents.     But I didn't see anywhere here

 9   the word "grandiosity" in this report.       And I will tell you in

10   all candor that one of the factors that I have noted here is,

11   I think the closest it came to was Dr. Black noted that he

12   tended to want to aggrandize his contributions to national

13   security.   But there's no reference to grandiosity here.

14               And this case is very troubling because I really did

15   grapple with this before I decided that the nine years was

16   appropriate.   And one of the things to grapple with here is

17   there was some very sensitive material, Mr. Wyda, that was

18   taken home.    A lot of it was computerese and things people

19   wouldn't understand.    But it's not hard to understand when

20   some of the documents include foreign intelligence sources.

21   And I will tell you that I have grappled with the fact that

22   these people's lives were potentially endangered.         And that's

23   pretty serious.

24               Now I'm not saying that resulted -- it clearly did

25   not necessarily result.     But that's very serious.      And a lot




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 30 of 96   30



 1   of that has to do with a certain amount of grandiosity of

 2   one's access to this kind of information.        And I just want you

 3   to know that I was troubled by it.       It doesn't effect my

 4   accepting this nine-year sentence, but I've been troubled by

 5   it because I think there were lives that were endangered

 6   here.

 7             MR. WYDA:    Can I --

 8             THE COURT:    And I'm saying that because you know how

 9   I am --

10             MR. WYDA:    Sure.

11             THE COURT:    -- I want counsel to always know what

12   I'm thinking up here, so I give you an opportunity to respond

13   to me and lives were endangered here.

14             MR. WYDA:    So again, I think what I thought -- what

15   I thought Dr. Black did well for us was something that we were

16   struggling to articulate for a while.       But, again, I think, I

17   believe this started with Mr. Martin bringing materials home

18   in order to try to make himself better.       In order to try to

19   make himself more successful.      Again, the government's been

20   through his documents --

21             THE COURT:    I understand.

22             MR. WYDA:    With a fine tooth comb.      And there's no

23   suggestion that he intended -- that he had any malice towards

24   his country or he did anything but love the mission of the

25   intelligence agencies and love and support his country.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 31 of 96   31



 1   What -- that became too important a part of his identity when

 2   he was struggling with the autism that that just became, you

 3   know, all of us -- I think everybody in this room probably is

 4   passionate about their work and it's a huge part of our

 5   identity.    But for Mr. Martin, it went too far and was having

 6   some mental illness and became, I think the word Dr. Black

 7   uses, an obsession.       And not only was he obsessed with his

 8   work, the line I quoted in the sentencing memo and in our

 9   report, is that -- I just want to find it quickly Your

10   Honor.

11                THE COURT:    Take your time.

12                MR. WYDA:    -- is that the documents themselves

13   become sort of treasured by Mr. Martin.       They became part of

14   who he is.    And it was -- he couldn't let them go.       Again,

15   Dr. Black says -- reports that he tried to give them back.           He

16   tried to get rid of them.      But he couldn't, because they

17   became part of him.

18                I will also sort of in support of Dr. Black, Your

19   Honor, again, in the early stages of the case when we saw

20   Mr. Martin's reaction to seeing the documents, there was an

21   emotional reaction.       I think there's two things going on, it's

22   what Dr. Black was referring to, those documents were part of

23   who he is.    They were profoundly important to him when he was

24   in the throws of his mental health situation.        There was also

25   I think an emotional reaction that he knew that was never




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 32 of 96   32



 1   going to be his world again.      That, despite his kind of

 2   desperate efforts to be successful in that world, it was over.

 3   And it was -- in fact, it was like a drug withdrawal that he

 4   was never going to be able to be part of that world that meant

 5   so much to him.

 6             And, frankly, you know, there was a long history of

 7   serving the country in his family.       And so, again, I believe

 8   that the taking of the documents, we're not saying it was

 9   unintentional.    We pled guilty to this.     We're not saying it

10   was by mistake.   We're saying that his decision making was

11   impaired by this mental illness.      And that, you know, we're

12   asking you, we're hoping you take that into account.

13             THE COURT:    I have.    And I understand that.      I just

14   think what has to be said here, though, is in terms of Mr.

15   Myers talking about deterrence.      We all know here that the

16   issue of deterrence in these cases isn't so much deterring the

17   person who's before the Court, that person's life is ruined,

18   it's a matter of deterrence to others.       And I think the public

19   increasingly, in these rather turbulent times, is starting to

20   recognize the dark side of the internet, the dark side of this

21   constant flow of information.      And each person that can sort

22   of ratchet themselves up to a level of great importance to

23   have access.   And I understand his obsession with this, but

24   it's very dangerous.

25             And it can't go without commenting that there are




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 33 of 96     33



 1   people buried deep in the process of government who have

 2   access to extraordinary -- extraordinarily sensitive

 3   information.    And that information can endanger the lives of

 4   other people.   And it's important to understand the deterrence

 5   that goes here is that many people may have many issues of

 6   different levels, but it can't go ignored, the severity of

 7   this here, is I guess the point I want to make sure you

 8   understand.    Because I did grapple with this when I decided

 9   that I think nine years is appropriate.       And that will be the

10   sentence.   But I just think the record should reflect we're

11   dealing with some pretty -- without getting into the matter of

12   hoarding documents, there was some very sensitive material

13   that went out of there, that were sitting in his garage.             That

14   it's a little frightening to think it was out there, quite

15   frankly.

16               MR. WYDA:   Your Honor, one, I think, I totally agree

17   with you.   And I think Mr. Martin agrees with you.        One is he

18   knew when he was looking through those documents the harm that

19   he did to these institutions that he cared for.         So I mean,

20   we're accepting a severe sentence because we understand that.

21   We also understand the need for general deterrence.

22               Again, when we're talking about messages and, again,

23   I don't mean any disrespect to the agencies involved,

24   certainly not to the folks on that side of the room, Agent

25   Pino in particular, but I would also hope one of the takeaways




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 34 of 96    34



 1   from this case is about mental illness.       And about, you know,

 2   if we're going to keep our nation's secrets secure, you have

 3   to be able to monitor when someone is struggling like Mr.            --

 4   you can't spend too long with Mr. Martin and not understand

 5   that he's struggling.     It was really hard to be Hal Martin for

 6   a long time.

 7                And it's, again, I'm not casting aspersions, but I

 8   think probably our entire society, including institutions like

 9   NSA and CIA, et cetera, need to be more attuned to the impact

10   of mental health issues.     Again, I'm trying not to make this

11   antagonistic.    But I would hope one good thing that would come

12   from this is you improve the security at your agencies about

13   being able to walk out of those places with terabytes of

14   information is what happened here.        And secondly, that you be

15   attuned to people who are breaking in front of you.

16                THE COURT:   I understand.    And, obviously, the

17   extraordinary mental and emotional stress on some of these

18   jobs.   The very matter I'm noting reflects the pressure that

19   people are under.    But Mr. Myers, I think, aptly noted the

20   great cost to the government to undertake security-based

21   responses.    As I prepared for this sentencing I looked at some

22   of the information out there.      There are clearly -- I have no

23   doubt there are clearly CIA operatives and other intelligence

24   operatives, that had to be completely removed and put in other

25   places.   They could no longer continue to function.        I have




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 35 of 96     35



 1   absolute confidence in the American government in that regard

 2   and the precautions that were taken.       And the ripple effect of

 3   this is extraordinary.

 4               And I think your point's well taken, because these

 5   people in these jobs are under enormous mental stress and

 6   strain.   And there has to be a way to monitor it and deal with

 7   it.   And, obviously, it gave rise to a very, very unfortunate

 8   situation here to say the least.

 9               MR. WYDA:    If you indulge for one more thing.      We'd

10   like Hal's wife to be able to speak briefly.

11               THE COURT:   Yes, Ms. Deb Shaw.

12               MR. WYDA:    Yeah, she's -- is it possible for her to

13   come up and speak?

14               THE COURT:   Certainly.    Come forward.    I've read her

15   letter.   That's fine.

16               Ms. Shaw, just stand right there at the microphone.

17   You don't need to be placed under oath.       I'd be glad to hear

18   from you.

19               MS. SHAW:    Good morning, Your Honor.

20               THE COURT:   Good morning.

21               MS. SHAW:    Thank you for this opportunity.      As you

22   know, my name is Deb Shaw and I was at one time Hal Martin's

23   wife.   I met Hal in 2010.    And it was towards the end of a

24   very difficult time in my life.       And Hal came in as a breath

25   of fresh air.   He treated me with a great deal of respect,




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 36 of 96   36



 1   which is incredibly important to me.       We were together for

 2   just over six years at the time of his arrest.

 3                The most important part -- there's actually two most

 4   important parts -- that I hope the Court recognizes and I've

 5   heard so far, positive acknowledgment to this, but I wish you

 6   could know the man that I know.      And the best way I can

 7   describe that is by asking questions.

 8                Have you ever encountered -- had an encounter with

 9   another person where you were given a chance to see a glimpse

10   of who God created?    Doesn't happen often, but there are

11   moments in our lives, and I'm sure that all of us can look

12   back and reflect on one of those moments where you see the

13   goodness in someone.    Not the persona that people wear like a

14   button down shirt, but the authentic person that God intended

15   you to be.

16                The person who feels so deeply, but because of life

17   experiences the capacity to emotionally relate to another

18   human being almost doesn't exist.      It's so damaged.     That they

19   have a physical, emotional, and mental inability to interact

20   with other people because of fear of nonacceptance, because of

21   fear of rejection, because of fear that they're not smart

22   enough, they're not good enough.

23                A person who wants to love with his whole heart, but

24   he can't because he's been hurt and emotionally abused since

25   he was a child.    And so repeatedly through his adult life.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 37 of 96   37



 1   And is so guarded that the fear of being that person, to relax

 2   and be that person, to be that glimpse that I saw, makes him

 3   physically sick to his stomach.

 4              A person who's so dedicated and overly focused, but

 5   so dedicated to doing the right thing that they can lose his

 6   way, because he's dealt with mental health issues undiagnosed,

 7   untreated, and with no help for most of his life.         When I

 8   heard and -- that he had been dealing or there was recognition

 9   of this from time he was 5, Hal's 54 years old.         He's been

10   doing this on his own his whole life.       It's not to excuse the

11   decision that he made.    It's to incorporate who he is and why.

12   This man would lay his life down for his family, for his

13   brothers, and for his country, but because of his mental

14   illness, his inability to interact on even sometimes the most

15   basic level, made it so profoundly difficult for him.

16              I remember he would come home from work and he would

17   say, you know, everybody talks about their life and talks

18   about their kids and talks about the things they're going to

19   do over the weekend, he couldn't relate.        And he didn't

20   understand why no one wanted to interact with him outside of

21   the office.   Because he was a pain in the ass.        Sorry, he was

22   a pain in the butt.    He tried so hard to figure out how to fit

23   in.   That the only way he could figure out to make it work was

24   to become as knowledgeable and as important as he felt the job

25   he was doing was.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 38 of 96    38



 1               I'm not condoning his behavior.      I'm not condoning

 2   his decisions.   And to be quite honest with you, Your Honor, I

 3   don't even understand a lot of it.       But I know the man.     My

 4   life has moved on in a lot of aspects.        And I choose to keep

 5   Hal a part of it because he's worth it.       And, unfortunately,

 6   many people in his life, related and otherwise, do not feel

 7   the same.   And that makes me sad.     The way he has been

 8   characterized by people and the press makes me cry.         Because

 9   they don't know, they're ignorant to what mental health issues

10   are.

11               To say that he did not have a hoarding issue, no one

12   lived in that house, no one walked in that house when I did,

13   when we first met.    No one went to Home Depot with us to get

14   the supplies we needed to clean that house.        And to say that

15   it was organized and deliberate, I understand where you're

16   coming from, but this man and this behavior cried out for help

17   for years and no one listened.      No one.   They kept giving him

18   whatever it is that they gave him; clearances and ability to

19   work.   No one saw the train coming.      And then finally hit and

20   everything this man holds dear is gone.       And they want to make

21   him out to be some kind of horrible, bad man.        He's not a bad

22   man.    He made some really crappy decisions, notwithstanding,

23   but he's not a bad man.     He needs help.

24               I have spent the better part of 25 years working

25   with the homeless between New York, where I'm originally from,




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 39 of 96    39



 1   and here.    And Hal hated -- hated that work that I did.        He

 2   couldn't understand my empathy towards those who had so

 3   little.   And I would come home and I would try to tell him

 4   stories about my day, and different prisons I was in, and

 5   different confrontations -- not confrontations but different

 6   interactions with people.

 7                And this one guy Mike, God bless him, he was a drug

 8   addict, he was homeless, he was living in a tent underneath an

 9   overpass in Glen Burnie.     And he was trying to get back on his

10   feet.   And I was telling this to Hal and Hal can be a little

11   gruff and he'd say, well, you know, it's his choice.          Well,

12   some people can look at it that way.       And then I was telling

13   him he was trying to get side work doing anything and

14   everything.    And he was having trouble getting job interviews

15   and he was having trouble getting to these side jobs that he

16   would get.    And Hal's initial reaction was, well, he's got

17   feet, don't he?    And it reminds me of my grandfather and my

18   great grandfather when they would, no bones about it, you got

19   feet you can get to where you need to be.

20                But then, I'm at work one day, and this is when I

21   worked at the church.    And I'm at work one day and he comes up

22   with a bicycle, a helmet, gloves, and tire repair kit for this

23   man he never met.    Because he thought maybe, maybe there was

24   some worth there.    And I'm asking you to maybe, maybe think

25   that there is some worth there.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 40 of 96     40



 1               I understand you have a job to do.      And I understand

 2   you all have a position to take.      But the end of the night, I

 3   ask you to look at yourself.     We all make mistakes.      We all do

 4   things that we sometimes think back and go, oh, crap, maybe I

 5   shouldn't have done that.     Or phew, glad that didn't come back

 6   to bite me in the butt.     But this happened.     And my whole

 7   world changed.    And so did his.

 8               For the last three years I have gone to see him

 9   behind Plexiglas.    And we've argued.     And I've wanted to Gibbs

10   slap him a hundred times, so thank God for Plexiglas.          We've

11   cried together.   We've prayed together.      We've argued.     We've

12   laughed.   And I've watched him transform.

13               My concern for Hal has always been his obsessive

14   nature.    He gets fixated and that's where he stays.       And now

15   his fixation is on other people, which is a breath of fresh

16   air for me, I have to tell you.      And he takes -- he tries,

17   because it's not natural for him to be empathetic, to take

18   other people's feelings into consideration.        It's not his

19   make-up because of his mental illness.       And when he tries to

20   understand other people he gets frustrated, because it doesn't

21   come natural.

22               The work that he does -- or did -- that was

23   tangible, that he could hold on to, that made sense to him.            I

24   turned him upside down because I made no sense to him

25   whatsoever.   I am the emotional, empathetic, I don't know if




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 41 of 96     41



 1   there's anything typical about it, but that's who I am.          I'm

 2   emotionally empathetic to those who struggle and I have my

 3   whole life.    And from someone who sees things from a very,

 4   very different point of view, and I understand I'm in the

 5   minority, Hal's worth the effort.      So my hope is that wherever

 6   he goes, for the time that he's in and serving his sentence,

 7   that he gets the guidance and the help that he needs, because

 8   if he doesn't that's a monstrosity.         Because he's not just

 9   another number or a pain in the butt that's doing time for a

10   mistake that he made, he's a human being who is trying to

11   right his wrongs.    And I still love him.      Thank you for your

12   time, Your Honor.

13                THE COURT:   Thank you very much, Ms. Shaw.      And I

14   also had read your letter, which is part of this submission,

15   paper No. 214 in the file.      Thank you very much, Ms. Shaw.

16   Thank you.

17                MS. SHAW:    Thank you.

18                THE COURT:   With that, anything further, Mr. Wyda,

19   before I give Mr. Martin an opportunity to speak on his own

20   behalf?

21                MR. WYDA:    No, Your Honor.    Thank you.

22                THE COURT:   All right.   Thank you.

23                Mr. Martin, if you'll please stand.      I now

24   personally address you and determine if you wish to make a

25   statement and give you the opportunity to speak on your own




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 42 of 96   42



 1   behalf.   I have read all the letters and the reports and I, in

 2   fact, read your letter, which is Exhibit 6 to the submission

 3   by defense counsel and I had already read the letter from

 4   Ms. Shaw, one of your wives, and I'm certainly glad to hear

 5   from you.

 6               THE DEFENDANT:    All right.   Yes, Your Honor.     Thank

 7   you.   There's significant changes I guess to the letter that

 8   was submitted.   I've made spelling corrections so on and so

 9   forth.

10               THE COURT:    That's fine.

11               THE DEFENDANT:    All right.   Dear Judge Bennett,

12   First a disclaimer.      Nothing in this statement is classified,

13   no last names of private persons, nor technical talk, just my

14   personal opinions.    I thank the Court in advance for its

15   patience.   It has been said that one's name should appear in

16   print only three times; announcement of birth, notice of

17   marriage, and obituary.      We may have to consider adding this

18   proceeding to that list in order to provide others with

19   explanation, accounting, and apology, as they seek closure.

20   Today's my day for that.     So here I am, Harold Thomas Martin,

21   III, an individual who was perhaps an intellectually curious

22   adventurer, looking for an unparalleled, high-impact

23   international opportunity, to take part in that severe

24   contest, between intelligence, which presses forward, and

25   unworthy, timid ignorance, obstructing our progress.          Or maybe




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 43 of 96   43



 1   more Antonius Block, searching for knowledge, and playing

 2   chess for the rightest of reasons, or perhaps Major Pugachev

 3   in his last battle, fighting to be free.        Or just the new

 4   number 6, episode 17 noted.     Regardless, what I have been

 5   called is a walking encyclopedia, and that's fair enough, but

 6   what I'd like people to know is I'm not an encyclopedia

 7   salesman.   I'm crystallizing, not commoditizing, not

 8   commercializing.   I'm also not Captain America, nor any kind

 9   of Superman, either, not in the comic book sense, nor

10   Nietzcchean dialectic.    Not some crash override, nor Gibson's

11   Henry case; no one special.     Just an average Joe.      Just a Joe.

12   What I can tell you for certain, though, is that I am

13   Christian in action, Catholic in application, doer of deeds,

14   and that has truly been, where eagles dare. Now, for family,

15   friends, and others that I would try to make amends, and

16   provide the aforementioned relief, in addition to

17   encouragement, comfort and at least a small measure of solace,

18   it will be the only time I intend to speak on the matter with

19   most of you, for most of you, the last time I speak in

20   general.

21               Mom and Dad, I'd like you to know I will be fine.        I

22   want to apologize for failing to listen and hear, at times,

23   and for taking so long to heal wounds.       You gave me the best

24   training possible, professionally, with knowledge of who we

25   are, through the ages.    Time is relative, and we will always




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 44 of 96     44



 1   be in each other's hearts.     See you soon, your first born,

 2   Chip.   P.S. You named me.    What did you expect to have happen?

 3                Mike, Beth, and Victoria; Thank you for your support

 4   in my time of troubles.     I know I haven't been the best

 5   brother, but I am learning how much family matters.         Between

 6   faith and flag, I'm sorry I got the order mixed up, I intend

 7   to make up for it, going forward.      Much love.    Your crazy

 8   brother, Chip.

 9                Audrey, thank you for the gifts of fine art, music

10   and language; the Hallmarks and fruits of civilization.          I'm

11   sorry I didn't spend more time with you and Guy.         Let's remedy

12   that.   We'll always remain connected through the universals of

13   the cosmos.    No matter what.   All my love, Chip.

14                David and Chris, I'm sorry we drifted apart.       Maybe

15   you can find a bit of forgiveness now that you know more.

16   Hope you both are well.     Love, Chip.

17                Grandma and Grandpa:   Well, things are wrapping up

18   here; it's time for you both to go home now.        Grandma, Uncle

19   Anthony says hello, and he wants you to know that he sends his

20   very best.    He asks that you bake some cookies and says he'll

21   see you both very soon.     All right, enjoy and watch out for

22   that door. Thomas and Richard; Tom, Dick, and Harry.          That was

23   us.   Remember what we talked about?      Harry Palmer here did it,

24   and it all begins with a very expensive funeral.         I'm sorry I

25   didn't keep up over the years, I'll try to remedy that soon.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 45 of 96    45



1               Dr. Croan:   You were my Professor Kingsfield, Ulma

2    and Arendt, plus a hundred others.       Thank you for the lessons

3    of history and the actual governing dynamic expansion and

4    coexistence.   See you in lecture.     Best, Chip.

5               Devon:    Definitely, my phair one, with voice husky,

6    sweet and eyes so mysterious at times; Venus on a half shell;

7    I, your David.   I'm sorry for what came between us, and my

8    insensitivity about the issue.      It is all my fault.     That

9    matter is something I will forever regret, please forgive me.

10   And I'm glad you found a full life in the MEO.         You know, with

11   the other ones, on a holiday, distant lanes are not so far

12   away.   So Dev, Rome, if you want to, roam around the world.

13   Ciao Bella, Chip.

14              (Speaking a foreign language.) I will always

15   remember Newport, a certain black Spyder, and Commander

16   Mullen's good advice, (speaking a foreign language.)          I'm

17   sorry it didn't work out.     I hope you and James are well.

18   James, stay on the square and level.       I seek the great

19   architect as well.    (Speaking foreign language.)       All right,

20   Marina.   (Speaking foreign language.)      Best Hal.

21              Sigrid:   My perfect Prussian, absolutely wonderful

22   woman, and complete atomic blonde.       Those were the days, my

23   friend.   We thought they would never end.       The bloody and

24   baroness, rolling up their store, and I had your six, partner,

25   as you were wingman.    I'm sorry I couldn't share more of our




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 46 of 96       46



 1   hearts, because it felt like, in your eyes, we both wanted to.

 2   I think it was just hard to say.      Thanks for teaching me how

 3   to use your ulfberht; thanks for explaining Goethe to me, the

 4   soul of your land.    It's in mine, too, you blue moon beam.             Be

 5   careful, my bundes babe, they do play on our sense of duty.              I

 6   miss you, Sigs, I really do.     So (Speaking foreign language.)

 7   Hal.

 8               Liz:   Black and blue, a hundred shades of you.          I

 9   hope you've found a way to tame that beautiful gypsy spirit of

10   yours.    I'm sorry we didn't work out, but it was very special,

11   and I'm sorry I screwed it up with my issues.        There was love,

12   and the boss said it best, it was a tunnel of love.         Is that

13   you, baby, or just a brilliant disguise?        So, be gentle with

14   Martin.   Everyone desires a good love.

15               Martin:   Well they claim I've pulled a bit of a

16   swifty, thus we may have to leave it at this.        Good on you

17   both.    Good luck and enjoy the land of wonder.       You're on the

18   front lines, mate.    Take care, guys, best, Hal.

19               Now to the hardest one of all, Deborah.       Deb, the

20   skies parted when we met.     All nature approved.      It was crazy

21   you and crazy me, searching for Infiniti, Oliver and Jenny, a

22   love story.   Fred said I was definitely dippy about the way

23   you walked.   It sounds like madness, because it must be love,

24   every day, every night.     It turned into something much, much

25   more.    I said something about being a Ninja, you heard Ninjo,




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 47 of 96   47



 1   thought I wanted to talk about our feelings.        And thank

 2   goodness you did.    You saved me, and by extension, quite

 3   possibly a few other people, places, and entire institutions

 4   as well.    The power of love.   The Deb effect.     It's the real

 5   thing.

 6               You awakened my soul, Mumford style, and I wanted to

 7   sing you a song for a cold winter's night, and dance you till

 8   the end of love.    But, instead, it looks like it's going to be

 9   if you could read my mind, love.      So, Deborah, you helped me

10   up, for I had fallen.    You helped me find my way out of that

11   glimmering wilderness, out of the darkness.        I think, though,

12   that we were granted that severe mercy, the one C.S. Lewis

13   spoke of.   More than anything, thank you for helping me find

14   what's right again.

15               Deb, water bears no scars, and I am a new creation.

16   Now a man walking a penitent path.       That is why it's so hard

17   to say, and I am so sorry to have that Rick and Ilse Airport

18   Talk, the one about not today or tomorrow, but soon and

19   forever.    Well, here's looking at you, kid.      We'll always have

20   Burlington, and the memory of trees.       So, as you wish, to

21   blave.   Better to have loved and lost, than never to have

22   loved at all.   (Speaking foreign language.)       My love.

23               Onward, and to the more aggrieved parties.        For

24   those gentle folk, living in a savage land, off Savage Road, I

25   offer a flag of truce for a cessation of hostilities.          I know




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 48 of 96     48



 1   you've been talking about me.      No doubt amidst a torrent of

 2   obscenities.   Now you know me and I know you.       Inside and out.

 3   We have spent a lot of time together, and we have talked, ad

 4   nauseam.   I am very sorry for what has happened.        I want to

 5   apologize, and to share with you that anger is like drinking

 6   poison and expecting the other person to die.

 7              Now, heart to heart my issue is pride, vanity.            1st

 8   Corinthians, chapter 13.     I was not a charitable man with you.

 9   One of the hardest lessons to learn is how to face up to

10   exactly who is that man in the mirror.       So, in a sense, I

11   think I was trying to protect you from myself, as well.          Try

12   that paradox on for size.     In seeking ideals, we can turn into

13   idealists and perfectionists.      In our zeal, we can turn into

14   zealots.   It was my untempered belief, in that unbreached

15   rationality, the result of unchecked volitional consciousness.

16   Good in moderate doses, but excess can lead to extremes.

17              Oh, and that sign, it's not the only one to seek.

18   Tempus Fugit, so let us begin to use safe words with each

19   other.   I'm sorry for being a bit harsh, a disciplinarian,

20   applying a little too much OTK.      Well, I wanted you better,

21   not broken.    So I'm sorry for pushing you and giving you a

22   tune-up.   Encouragement and best thoughts are these:         Your

23   worst enemy, after the usual suspects, is some of our own.

24   Beware the tyranny of the mediocre.       That mind-numbing

25   serocracy that stifles imagination and innovation, setting




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 49 of 96   49



 1   idly by, sipping a large glass of tall poppy syndrome, with a

 2   chaser of schadenfreude. So, when you need to find the speed

 3   of heat, have a really solid understanding of what you can

 4   skip and what you must do.     Because, without the middle

 5   initial, the other two just indicate something else.

 6               Last thoughts, I know that the lack of open

 7   acknowledgment of technological acumen and achievement is

 8   hard, but please don't boast or brag.       Loose lips sink ships,

 9   then as now.   Also, please remember my words to you regarding

10   Hubris and Time.   Oh, by the way, I've found that frequency.

11   The one in the picture.     It's the road to Shambhala, and it's

12   nice.   So I won't be coming back.     Best, Hal.    P.S. Got root?

13   Try harder, get wired.     That's my 21 input.     So long.

14               For J.D.:   No old man.   I thought I was having

15   trouble with my adding.     But it's all right now.      Via condios,

16   Amigo, Hal.

17               For Rob:    I'm sorry for playing apex predator with

18   you.    But I am an extremely apt pupil.     Some guys drive a

19   Charger, others drive a Prius.      It is what it is.     You're a

20   good man, Rob, best, Hal.

21               For the Admiral, and cc: to Shawn, Mike, Swoo to

22   Swo, I'm sorry to have played the pirate and given emergency

23   orders to Helm and Lee-Helm.     The enterprise was in extremes

24   and elevation, at risk.     You needed to know, and have an op

25   for ex by a real badger.     No honey included.     Just straight up




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 50 of 96     50



 1   Bucky, with a red flag.     Jack Rackham, revisited.      Thank you

 2   for treating me with dignity and decorum.        As I deserved

 3   neither.   It meant a lot, and I meant every word in my letter

 4   to you.    I am regaining my bearing, and intend to act

 5   appropriately from here on out.      Fair winds, following seas,

 6   full speed ahead.     Ride, captain, ride.    All my best, V/R

 7   Hal.

 8               Dr. R.:   You are the greatest.     I'm sorry I couldn't

 9   give you better ideas to get you through the storm.         Much

10   success in the days ahead.     My complete admiration and

11   respect.   Best, Hal. P.S. Remember simplicity is the ultimate

12   sophistication.   Also, attendance and activity does not always

13   equal accomplishment.

14               For brothers and sisters:     Oh, what would you think

15   if I sang out of tune?    Make no mistake, the manner and method

16   of my approach was unorthodox, unconventional, uncanny.          But

17   also unauthorized, illegal and just plain wrong.         One step

18   beyond black.   Please do not copy this, it is not the easy or

19   correct path.   I took short cuts, went backwards, sideways and

20   around things, crossing major borders and boundaries.          It is

21   not good, it's very, very bad.      Please don't.    No boldly

22   pressing enter where angels fear to tread.        Creativity and

23   imagination can be a curse, especially if to the manner

24   Bourne.    So I hope you will accept this explanation and

25   apology.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 51 of 96    51



 1               Having said that, I would offer words of

 2   encouragement:   As a child of divorce myself, I'm glad I could

 3   help you with yours.    Remember, we work to create a world in

 4   which our services are no longer required.        For now, though,

 5   it's close action, and sharp.      Our nation is under attack like

 6   never before, and it's new lies for old, but the eyes are the

 7   same.    The eyes are the same.    Don't be afraid to look, you're

 8   stronger. They're right, truth is the first victim, so it's

 9   John 8:32, and more importantly, John 10, verses 10 through

10   15, inclusive.   Do beware of the long-term effects of that

11   professional schizophrenia, a bipolar lifestyle, and rampant

12   paranoia.

13               As for me, ex umbra lux.     So I'm moving on.     The

14   Benediction and Blackstone appeal, with a bit of Buddha and a

15   lot of Luther.   I'm clean and sober, but still only 50 percent

16   and can barely sing daisy.     Like Father Merrin, though, I have

17   talked a leap of faith and begun to face my demons.         I have

18   not ceased to care, especially where you are all concerned,

19   because after at least four times it has started to take on

20   that special flavor, and I am fighting for it.         Thus, I repeat

21   of the ancient oath:    We move in shadow.      We work in secret.

22   We serve in silence.

23               Now, please take this to heart, look out for each

24   other.   Look out for one another.     Care for each other.      Be

25   kind to one another.    Because, I can tell you to a certainty,




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 52 of 96     52



 1   that out here in the deepest dark, running solo, it is very,

 2   very cold.    So pump up the volume.     Check out your gear.        And

 3   find that quiet smile.      Stay elite, stay alert, and you'll

 4   stay alive.    All right, it's folks forever.      Set cruise

 5   control to run at 5/4 time.        As you move intelligently

 6   forward, Excelsior, Hal.       P.S. to strive, to find, to seek and

 7   not to yield.    Remain, as I do, guided by that 16-pointed

 8   star, a compass for our lives.       Heads in the boat.    You'll

 9   find swain.

10                Sheryl and Bob:    Well, Sheryl, it looks like you

11   have your reset and rebalancing.       Enjoy.   Know that it does

12   come at a price and a cost.        I'm sorry if there was blow back.

13   Bob, sorry about all the destroyed dinnerware.         Perhaps,

14   dinner out is in order.     All the best, Hal.

15                For Oleg and Mischa:     I'm sorry we didn't get to

16   talk more.    Your insights and observations were spot-on.           Your

17   ideas invaluable.    Full marks, top of the class.       Thank you

18   for playing the great game.        One night in Bangkok makes a hard

19   man humble.    Best, Hal.

20                For Gina:   Go you.    Congratulations on breaking

21   barriers.    I'm sorry if I showed up on your list of issues.

22   And, I apologize for copying the staff and copying the rod.

23   In my humble opinion, Gina, if we are truly to be avengers,

24   standing side by side as equals, 50-50, then we must

25   celebrate, investigate, and appreciate each other's diversity,




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 53 of 96    53



 1   differences and abilities in order to win the day.         All my

 2   very best and highest regards, Hal.

 3              For Robert/Joe/Ed and Ingo:      Thanks for the training

 4   and the tools.   It made the difference when the Chip was down.

 5   A real run lilo run moment.     Sorry I couldn't have been a

 6   better artist.   See you on the other side, Hal.        P.S. I did

 7   learn to push, though, just fine.      And the beat goes on.

 8              For Steve, John, Erica, Nicole and the rest:         Steve,

 9   you were my Colonel Trautman.      You were right about

10   everything.   You helped me believe again.       Believe in the

11   mission.   And I thank you for that.      I'm sorry I was very

12   broken and damaged by then.     I wish I could have been better

13   for you.   I wore a black hat for a savage land, but for you, I

14   put on that black and rode back there as a paladin.

15   Your mil-spec monkey on patrol doing long-range recon.          I

16   flipped the switch to battle override, turned and burned,

17   accelerated, expended the last round, and burned out the rest

18   of the circuits.   You all are very much worth it.        But I have

19   to tell you, General, staff duty is actually a bit rough.            So

20   Steve, remember all we talked about, the governing dynamics.

21   I have seen 5,000 years of battle, and it's getting late.

22   (Speaking foreign language.) V/R, best, Hal.

23              For Ash and Frank and the D-Mag:       Sirs, it was the

24   only way I could see to solve all the equations.         Desperate

25   man, desperate times.    So I want to sincerely apologize and




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 54 of 96    54



 1   say mea culpa, mea culpa, mea maxima culpa.        Please forgive a

 2   mind made febrile by the facts presented and my unbecoming

 3   conduct.   Jason Bourne, Scary Version, best job I ever had.

 4   Travel well and may the good lord bless and keep you.          V/R

 5   Hal.   P.S. the Heilmefer questions:      It is a conundrum, sirs.

 6   Works just fine.   Sometimes to save the box we have to think

 7   outside of it.

 8              For J-folks:   To paraphrase, some good men.        Your

 9   progress is marked, but it is not completed.        Clarity of

10   intent and thoughts can serve to strengthen all of us for the

11   tasks that still lie ahead.     I'm sorry I did it the way I did,

12   for I truly loved the work.     All my good thoughts and prayers.

13   Hal.

14              For that curiously interesting and curiously

15   exciting crowd:    I'm very sorry for yanking your chain and

16   pulling you into this, but you had serious issues with your

17   management.   Best thoughts for you are these.       Read closely

18   the following:    Gordievsky, Reibbling, Kalugen, Masterman,

19   Reinhard Gehlen, William R. Johnson, and Colonel John Hughes

20   Wilson.

21              Also, remember the words of the great Ray Rocca

22   regarding friendly services.     Be careful while building out

23   that panopticon of Orwell and Zamyatin, remember, it is not a

24   total solution.    You still have to think critically.

25   Perfection of the instrument is important, but your model and




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 55 of 96        55



 1   theory must be shown by the data.      Good data.    Blindness to

 2   bias can be a very tricky thing to account for.         You may find

 3   yourself subjected to it, as well as instrumentarian power, an

 4   unwelcoming side effect of free ice cream.        Happy hunting.

 5   P.S.   So, I'm sorry, but I don't drink vodka and I'm immune to

 6   Smirnoff.   They tend to cloud the mind; the mist releases

 7   monsters from the id.

 8               For Uncle Bob and Bill:    Sirs, I'm very sorry to

 9   drag you back in the meat grinder.       The kids aren't getting it

10   and a good number of the adults are, frankly, AWOL.         Jim

11   Angleton is spinning in a box.      The purple dragon is weeping.

12   And Markus Wolf?   Well, he's just laughing at us from the

13   great beyond.   So you're needed.     Bob, thank you for such

14   fancy work, of that part there can be no doubt.         I couldn't

15   find the words myself so I jumped the problem queue.          The

16   thing is, I don't believe in the no-win scenario.         Bill, you

17   take the high road, because I guess I took the low road, sir.

18   Wisdom, Chapters 6, 7, and 8.      I pray 9 daily.     I'm sorry I

19   couldn't have done it better or cleaner.        I had to call Arty

20   on my own POS, Bob, had to lean into it.        You both have my

21   complete admiration, respect, and highest regard.         Best, Hal.

22               To that cool dude, in a loose mood.      I'm sorry.

23   What I wanted to say is just this:       Knock it off, Sport.        To

24   be fair, though, those people, they, them, the people of

25   Pushkin, they have been through quite a lot.        They've asked us




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 56 of 96        56



 1   to understand their collective experience, and come and see

 2   what happened to them the last time the world went insane.

 3   Perhaps straight forward diplomacy, can engender a watchful

 4   trust.   Because this relationship matters.       And it dies not

 5   from love or hate, but neglect and indifference.         It requires

 6   both a constant gardener and night manager.

 7                Which brings me to Jeremy.    Yes, you're right.        If

 8   it's about your kids, it's about everybody's kids and

 9   everybody.    And Cusack would get this, it's about no one ever,

10   ever having to say, "hey what happened to Major Kong?"          The

11   nominal positive operation of functional security controls,

12   Jeremy, that's what it's about.      Good luck.    Best, Hal.

13                Now, last to you.   Your Honor.    I must apologize.

14   When we started this, back in 2016, you said that this matter

15   gave you great pause.    I've been thinking about that a lot

16   since then, and it does, doesn't it?       You, as much as others,

17   can imagine what all of this implies.       And I'm extremely sorry

18   for that, to bring that reality to you.        All of you should be

19   able to expect that your taxes are being spent efficiently,

20   wisely, and to good effect.      The skies over America have grown

21   a bit dark, but I can offer you this hope:        I have met a lot

22   of good people too, and they continue to engage.         They are

23   worthy of your faith.

24                So I will end with this, Your Honor:      My methods

25   were wrong, illegal, and highly questionable.        I will continue




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 57 of 96    57



 1   to seek wisdom, and pray for it daily, because I do know the

 2   difference.   I know the difference between fighting for

 3   something and dying for nothing.      I made my stand.     Any way,

 4   that's my view.   It happens to be a matter of interpretation.

 5   I thank the Court for its time.      Thank you, Your Honor.

 6              (Conference at the bench.      It is the policy of this

 7   court that every guilty plea and sentencing proceeding include

 8   a bench conference concerning whether the defendant is or is

 9   not cooperating.)

10              THE COURT:   Thank you very much, Mr. Martin.        And

11   the record will reflect that the defendant has essentially

12   read from Exhibit 6 to paper No. 214 in the file that was

13   filed on July 10.    Just some nine days ago.

14              I've conducted the analysis as called for in the

15   Booker and Gall cases, as I've said, with respect to

16   determining the propriety of a nine-year sentence in this

17   case, conducting the analysis that called for by both of those

18   cases.   The goal being to impose a sentence which not only

19   punishes the defendant but deters the defendant and others

20   from criminal conduct, and incapacitates the defendant, and

21   protects the public, and also rehabilitates the defendant.

22              And to achieve these purposes this Court always

23   looks to the factors under 18, United States Code, Section

24   3553(a).   Including the defendant's personal history and

25   characteristics, and the nature and circumstances of the




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 58 of 96    58



 1   offense, and the need to protect the public, as well as

 2   looking at sentences imposed upon similarly situated

 3   individuals.   All of those factors were taken into account to

 4   determine whether or not a sentence within the advisory

 5   guideline range, in this case the high end of the guideline

 6   range, was appropriate.     And I determined that it was.

 7             I will note that this case has given me great pause,

 8   as I mentioned many years ago, and has only reinforced by the

 9   evidence in this case, it's been reinforced today.         And that

10   is that the statement from which the defendant read just now

11   included, and I don't purport for a minute, Mr. Martin, to

12   understand all of that, and obviously there are many different

13   people in your lives to whom you're paying reference, so no

14   one can really understand all of that.

15             But I do understand the phrase crossing major

16   borders and boundaries that's contained in your statement.

17   And also loose lips sink ships, which actually comes from an

18   old phrase from World War II.      To put it bluntly there are too

19   many loose lips endangering too many ships in this society.

20   And that's the message that has to go out here.         I don't care

21   what the personal history is of any individual when it's

22   involved with national security, when it's involved with this

23   kind of information, when it's involved with national defense

24   information.

25             In this job, believe me, everybody's got issues.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 59 of 96   59



 1   You would be amazed what I learn in this courtroom, in terms

 2   of what goes on in the lives of people.       But we're living in

 3   very precarious times here.     And the -- what I call at times

 4   the dark side of the internet is always out there, access to

 5   information.   Everybody becomes an expert.       Everybody asserts

 6   themselves as to how they can be on the stage and they effect

 7   a lot of people.

 8             And I cannot -- have not and cannot get out of the

 9   fact that -- and I look carefully when the guilty plea was

10   entered on March 28th with the statement of facts, and the

11   stipulation of facts.    And I've already made reference here

12   earlier this morning to some of these documents included

13   intelligence sources.    And there were people whose lives --

14   and I see you nodding in agreement -- there are people whose

15   lives are endangered, endangered by this kind of breach.

16             And those people don't get their names in the New

17   York Times.    Those people live to make sure their names aren't

18   in the New York Times.    And they're at risk now around this

19   world, seeking to protect this country and seeking to

20   enforce -- no matter how much it is troubled, still the best

21   country on the face of the earth.      And those people are out

22   there and they were endangered.      And all of the analysis, all

23   of the explanation does not change that for one minute, one

24   iota.

25             And, indeed, you recognize that.        And those phrases




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 60 of 96     60



 1   caught my attention previously when I read your statement and

 2   when you just read it now, crossing major boundaries and

 3   borders, and you have.    The first time that information went

 4   out from NSA, and you took that information home, you crossed

 5   a major boundary and major border, and entered into very

 6   dangerous territory.    And it's very tragic what's occurred

 7   here.

 8               For all those reasons I determine that the nine year

 9   sentence was appropriate.     And I don't mind telling you that I

10   grapple with it.   Because I read very thorough, several times,

11   probably more than I normally do, the report of Dr. Black.

12   Not that I don't read them, I read them all the time, but this

13   one caught my attention.     I read it over and over.      I

14   mentioned to Mr. Wyda a few minutes ago, I didn't see any

15   reference to grandiosity there.

16               And that's what's involved here.      When all is said

17   and done -- when all is said and done, people putting

18   themselves on a platform so the world can hear them.           And they

19   may need to be heard for different reasons, it's fine.          They

20   may have had issues in childhood.      But this notion that we

21   live in a culture where people find a way that they get the

22   platform so the world hears them, we need to hear less of them

23   not more.   We need to hear less of people shouting how they

24   view the world, when we need to take bigger precautions for

25   those people who really put their lives on the line out in the




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 61 of 96    61



 1   field.   And that is the simple fact of this matter.

 2                So I've given this a lot of thought when I

 3   determined that a nine-year sentence was appropriate.          And

 4   that will be the sentence here.

 5                It is ordered that you are to be remanded to the

 6   custody of the Bureau of Prisons for a period of 108 months on

 7   Count 1, with credit for time served in federal custody, since

 8   the date of your arrest on August 27, 2016.        I'm going to

 9   recommend that you receive psychological counseling and mental

10   health treatment.    I'm also going to recommend that you

11   participate in a substance abuse program for which you're

12   deemed eligible.    There's been some notion of alcoholism.          I'm

13   not a professional in that regard, I don't know.         But I'll

14   certainly see that you get substance abuse treatment as well.

15                With respect to your assignment, the Bureau of

16   Prisons is not bound by any recommendation that I make, but

17   I'll make a specific recommendation.       And I need to hear from

18   counsel on this.    I understand that the defendant, upon his

19   release from prison -- he basically is looking at

20   essentially -- he's got three years down and another six years

21   to go -- he's going to be living with his sister in New

22   Hampshire.    So I don't know whether to recommend the minimum

23   male camp in Allenwood or Fort Dix or Otisville, New Jersey.

24   And then it occurs to me that there may be psychology

25   counseling and mental health treatment facilities available at




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 62 of 96   62



 1   FMC Devens in Massachusetts.      I really don't know what you

 2   would like.

 3                If you'd like to talk to your client for a moment,

 4   I'm prepared to recommend FMC Devens in Massachusetts, because

 5   what I think all the mental health issues he's got to deal

 6   with.   And then when the Bureau of Prisons -- and I have great

 7   faith in the Bureau of Prisons when it comes to this, they can

 8   rotate him where they think he should best serve.         But I need

 9   some education on this from your point of view, Mr. Wyda.

10                MR. WYDA:    Your Honor, I think the language we would

11   like from the Court, if you agree, would be to recommend FMC

12   Devens.

13                THE COURT:   That's fine.   FMC Devens.

14                MR. WYDA:    Or an appropriate facility as close as

15   possible to Berlin, New Hampshire.

16                THE COURT:   To Berlin New Hampshire.     All right.

17   Well I will do that.      And I think according to my -- I think

18   the closest facility in the northeast area is -- I didn't get

19   the Mapquest out, but I think the Otisville, New Jersey -- I

20   mean, Otisville, New York.      I don't know.

21                MR. WYDA:    I think we agree with you, Your Honor.

22                THE COURT:   I'm going to recommend FMC Devens in

23   Boston, Massachusetts.      And alternatively the minimum male

24   camp at Otisville, New York.      They are closest to New

25   Hampshire.




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 63 of 96   63



 1               MR. WYDA:    That would be perfect, Your Honor.

 2               THE COURT:    You want to talk for a minute, Ms.

 3   Boardman, any other thoughts with Mr. Wyda you have.

 4               MR. WYDA:    Your Honor, kind of, this is a consistent

 5   theme that I agree with everything you've said, if you could

 6   also put as like a catch-all, as close as possible to Berlin,

 7   New Hampshire.

 8               THE COURT:    That's fine.   Put that in there.

 9               MR. WYDA:    After the Otisville and the Devens --

10               THE COURT:    Mrs. Smith is always very good with

11   these things.

12               MR. WYDA:    As you can imagine with this team it's

13   going to be a lengthy process.

14               THE COURT:    She crosses t's and dots i's with me all

15   the time.

16               MR. WYDA:    Thank you, Your Honor.

17               THE COURT:    I'm going to order that the defendant be

18   placed on supervised release for a period of three years

19   pursuant to the plea agreement in this case, with the

20   mandatory and standard conditions of supervision adopted by

21   the Court and the following additional conditions:         That he

22   shall participate in a mental health treatment program as

23   deemed necessary by the probation officer.        And that he shall

24   take any mental health medications that are prescribed by a

25   treating physician.      That he shall submit to any substance




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 64 of 96     64



 1   abuse testing and shall participate in the substance abuse

 2   program for which he is eligible.

 3             There was some suggestion in Ms. Swillo's report

 4   that he must not use alcohol.      I'm not prepared to say that.

 5   I'll leave it up to a professional to determine whether or not

 6   that has to be a condition.

 7             The one thing I do note is paragraphs 14 through 18

 8   of the plea agreement listed certain other conditions here

 9   that I don't know, perhaps, need to be stated in the

10   conditions of supervised release.      Specifically, it had to do

11   with assignment -- and the plea agreement in this case is a

12   matter of record in this case -- but it had to do with, first

13   of all, assignment of compensation for certain publications,

14   seeking authorization for communications, no contact with

15   foreign agents, return of discovery and documents to the U.S.

16   Government.   I think all of those are conditions that need to

17   be listed in the Judgment and Commitment order in some

18   fashion, because they're woven into the plea agreement.

19             Mr. Myers, what is your position on that?         For

20   example, paragraph 14 of the plea agreement letter

21   specifically noted assignment of any compensation for certain

22   publications.   It seems to me if that's the case, that that

23   has to be woven in as a condition of supervised release.             He's

24   not permitted to do that.     What is the wording that you want

25   in that regard?




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 65 of 96   65



 1             MR. MYERS:    Well, Your Honor, the government doesn't

 2   have any specific objection to including those paragraphs as

 3   conditions of supervised release, but the fact of the matter

 4   these are ongoing obligations beyond the three that --

 5             THE COURT:    I understand.

 6             MR. MYERS:    -- supervised release.      And, of course,

 7   the government would pursue its remedies through any manner

 8   available to it, you know, not necessarily limited to moving

 9   for revocation of his release.

10             THE COURT:    Well, the reason I do it that way is for

11   supervised release, Mr. Myers, it allows immediate response,

12   quite frankly, apart from any decisions down the road, if

13   there's conditions of supervised release, the government need

14   only prove by a preponderance of the evidence it want's

15   violated conditions of supervised release, doesn't have to be

16   a criminal charge, that's what I'm trying to clarify.

17             MR. MYERS:    Your Honor, since the plea agreement is

18   a matter of record, should the Court determine that it wants

19   to incorporate these conditions, it might be easier, for the

20   sake of the Judgment and Commitment order, just to

21   specifically incorporate by reference.

22             THE COURT:    Well, what I'll do, Mr. Wyda, what I'm

23   going to do -- thank you, Mr. Myers -- is just to note that

24   another special condition is that the defendant shall abide by

25   the conditions set forth in paragraphs 14 through 18 of the




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 66 of 96   66



 1   plea agreement letter that was introduced as Government's

 2   Exhibit No. 1 on March 28, 2019.       And those four paragraphs or

 3   five paragraphs listed certain obligations that he is to

 4   recognize.    And if that was to come up, that would be a matter

 5   that the Court would have to deal with in terms of any

 6   potential violation of supervised release.        Does that sound

 7   workable to you?

 8                MR. WYDA:    That sounds fine, Your Honor.

 9                THE COURT:   All right.   Ms. Smith, now your task is

10   to remind me that ordered that and we'll do it when we prepare

11   the report.

12                They will be the additional conditions, the special

13   conditions of supervised release.

14                I'm not going to impose a fine in this case the

15   defendant is not able to pay a fine.       There's no assets to do

16   so.   There is a special assessment of $100 that's mandated by

17   statute, and that will just be listed as being paid

18   immediately and be deducted from his prison wages.         He is not

19   a candidate for voluntary surrender, but he's getting credit

20   for all time served in federal custody for over almost the

21   last three years, since his arrest on August 27, 2016.

22                I want to advise you of your appeal rights,

23   Mr. Martin, because this is an agreed sentence both sides

24   waived any appeal of sentence, but if you did want to note --

25   in paragraph 19 of the plea agreement, there was specifically




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 67 of 96   67



 1   a waiver of any right of appeal by both sides, but if you did

 2   want to note an appeal, you would have to do so within 14 days

 3   of the entry of the judgement and commitment order in this

 4   case, pursuant to Rule 4(b) of the Federal Rules of Appellate

 5   Procedure.    If you could not afford an attorney to represent

 6   you, an attorney could be appointed to represent you.

 7                Mr. Wyda and Ms. Boardman, you do not need to notify

 8   the Court, but if you would just make sure your own file

 9   reflects that you put a note in your file, presumably that

10   reflects that he does not desire to file an appeal from the

11   sentence that was agreed upon.

12                Is there anything further from the point of view of

13   the government on this matter, Mr. Myers?

14                MR. MYERS:   No, Your Honor.   Thank you.

15                THE COURT:   Anything further, Mr. Wyda, from your

16   point of view.

17                MR. WYDA:    No, Your Honor.

18                THE COURT:   I just would like to note, to commend

19   the lawyers from the government and from the Federal Public

20   Defender's Office for the high level of professionalism in

21   this case.    This is not the first national security case I've

22   had.   And with respect to the Classified Information

23   Procedures Act and all the different requirements and all the

24   steps that are taken, the level of performance of the lawyers

25   in this case have been among the highest.        So I commend all




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 68 of 96   68



1    the lawyers in this case for how they've handled this case.

2    And also the work of the government investigators, both from

3    the FBI and NSA.   And, Ms. Pino, I salute you in terms of your

4    work in this case and all those people who work with you on

5    it.

6                And I think it's safe to say that the institutions

7    of this country are still strong.      We're still able to deal

8    with these kind of very serious matters in a civilized, fair,

9    calm way.   Don't for a minute, Mr. Martin, forget the serious

10   implications of this case.

11               With that this court stands adjourned.       Thank you

12   all very much.

13               (The proceedings were concluded.)

14
               I, Christine Asif, RPR, FCRR, do hereby certify that
15   the foregoing is a correct transcript from the stenographic
     record of proceedings in the above-entitled matter.
16
                         _________/s/______________
17                            Christine T. Asif
                          Official Court Reporter
18

19

20

21

22

23

24

25




     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 69 of 96   69



 1   < Dates >.             21201 1:49.              8. 55:18.
     August 27, 2016        214 6:16, 22:16,         87 9:10, 14:6.
 2     61:4, 66:17.           28:9, 41:15,           8:32 51:9.
     July 10 57:9.            57:8.                  .
 3   March 28, 2019         23 26:11.                .
       65:23.               25 38:24.                < 9 >.
 4   March 28th 7:1,        28th 6:19, 13:22,        9 13:24, 55:18.
       59:6.                  21:25.                 97 12:15.
 5   $100 66:12.            29 13:7, 14:5.           _________/s/________
     .                      29. 13:19.                 ______ 68:15.
 6   .                      .                        .
     < 1 >.                 .                        .
 7   1 13:21, 61:3,         < 3 >.                   < A >.
       65:23.               30 23:17.                Aaron 1:27, 2:19,
 8   10 12:15, 13:24,       31. 13:15.                 2:21.
       51:9.                3553(a 14:22, 15:11,     abandonment 19:4.
 9   100 27:3.                21:11, 57:20.          abide 19:11,
     101 1:48.              .                          65:20.
10   108 6:24, 7:3, 9:10,   .                        abilities 53:1.
       14:6, 14:7,          < 4 >.                   ability 38:18.
11     61:2.                4(b 66:25.               able 6:4, 6:6,
     11th 13:20.            4th 1:48.                  16:24, 32:4, 34:3,
12   13. 48:8.              .                          34:13, 35:10,
     14 8:12, 64:3,         .                          56:19, 66:11,
13     64:16, 65:21,        < 5 >.                     68:3.
       66:23.               5 8:15, 37:9.            above-entitled
14   15 12:15, 51:10.       5,000 53:21.               68:13.
     16-pointed 52:7.       5. 24:5.                 absent 12:23.
15   17 43:4.               5/4 52:5.                absolute 35:1.
     18 9:15, 13:9,         50 51:15.                absolutely 45:21.
16     57:19, 64:3,         50-50 52:24.             abuse 13:12, 19:18,
       65:21.               506 3:19.                  24:15, 61:7,
17   19 15:5, 66:21.        54 37:9.                   61:10, 63:22.
     1st 48:7.              57 12:14.                abused 36:24.
18   .                      .                        accelerated 53:17.
     .                      .                        accept 21:12,
19   < 2 >.                 < 6 >.                     50:24.
     2 14:25, 15:5.         6 42:2, 43:4, 55:18,     acceptance 13:17.
20   20 15:1, 15:5,           57:8.                  accepted 7:1,
       15:15.               66-month 8:4.              27:6.
21   2003 11:10, 11:15,     .                        accepting 30:4,
       12:1.                .                          33:20.
22   2005 8:13, 8:22.       < 7 >.                   accepts 27:24.
     2006 14:1.             7 55:18.                 access 13:13, 20:3,
23   2008 21:25.            77 6:6.                    20:5, 20:8, 20:20,
     2010. 35:23.           793(e 13:9.                30:2, 32:23, 33:2,
24   2016 56:14.            .                          58:25.
     2016-05 3:19.          .                        accessed 17:16.
25   2019 1:19.             < 8 >.                   accident 21:6.
     21 49:13.              8 13:6.                  accomplishment



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 70 of 96   70



1      50:13.                 36:25.                 ahead 50:6, 50:10,
     accorded 13:18.        adults 55:10.              54:11.
2    according 62:13.       advance 10:3,            air 35:25, 40:16.
     account 8:25, 17:15,     42:14.                 Airport 47:17.
3      21:11, 32:12,        adventurer 42:22.        alcohol 24:15,
       55:2, 57:24.         advice 45:16.              63:25.
4    accounting 42:19.      advise 66:18.            alcoholism 61:8.
     achieve 57:18.         advisory 9:2, 9:4,       alert 52:3.
5    achievement 49:7.        9:8, 13:4, 14:6,       alive 52:4.
     acknowledgment 36:5,     19:19, 21:3,           alleged 29:6.
6      49:7.                  57:25.                 Allenwood 61:19.
     Act 11:10, 11:12,      affidavit 18:1.          allow 24:18.
7      11:15, 13:2, 50:4,   affiliation 19:16.       allowed 26:12.
       67:19.               afford 67:1.             allows 65:7.
8    action 20:14, 43:13,   aforementioned           alluded 27:14.
       51:5.                  43:16.                 almost 25:19, 36:18,
9    actions 17:3,          afraid 51:7.               66:16.
       19:1.                age 24:5.                alone 25:24, 26:9,
10   active 25:17.          agencies 15:22,            26:13.
     activity 50:12.          15:23, 20:4,           already 18:10, 24:5,
11   actual 45:3.             30:25, 33:23,            42:3, 59:7.
     actually 23:10,          34:12.                 alternatively
12     24:9, 36:3, 53:19,   Agent 1:38, 2:23,          62:19.
       58:13.                 2:24, 33:24.           Although 12:21,
13   acumen 49:7.           agents 64:11.              13:17, 17:18,
     ad 48:3.               ages 43:25.                23:10.
14   addict 39:8.           aggrandize 29:12.        amass 16:19.
     adding 42:17,          aggrieved 47:23.         amazed 58:22.
15     49:15.               ago 25:20, 57:9,         amends 27:6,
     addition 6:4,            58:4, 60:10.             43:15.
16     43:16.               agree 6:21, 6:23,        America 1:5, 43:8,
     additional 63:17,        33:16, 62:7,             56:20.
17     66:8.                  62:17, 63:1.           American 35:1.
     address 14:9, 14:21,   agreed 10:2, 10:5,       amidst 48:1.
18     17:4, 41:24.           14:7, 15:12, 17:5,     Amigo 49:16.
     ADHD 10:10.              20:11, 66:19,          among 11:12, 21:22,
19   adjourned 68:7.          67:7.                    67:21.
     adjusted 13:15.        agreeing 4:19,           amount 5:14, 30:1.
20   adjustment 13:11,        19:11.                 analysis 7:13, 10:4,
       13:16.               agreement 6:22,            17:8, 23:1, 57:10,
21   administrative 12:2,     7:10, 8:16, 9:11,        57:13, 59:18.
       12:16.                 11:23, 13:20,          ancient 51:21.
22   Admiral 18:22,           14:25, 15:3, 15:4,     and/or 8:16.
       49:21.                 22:8, 59:10,           angels 50:22.
23   admiration 50:10,        63:15, 64:4, 64:7,     anger 48:5.
       55:21.                 64:14, 64:16,          Angleton 55:11.
24   admitted 16:13.          65:13, 65:22,          Anne 14:2.
     adopted 3:20,            66:21.                 announcement
25     63:16.               agreements 19:11.          42:16.
     adult 24:14,           agrees 33:17.            antagonistic



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 71 of 96   71



1      34:11.               around 45:12, 50:20,     AUSA 1:25, 1:29.
     Anthony 44:19.           59:14.                 authentic 36:14.
2    anticipated 13:19.     arrest 23:21, 25:19,     authorization
     Antonius 43:1.           25:23, 25:24,            64:10.
3    apart 10:1, 11:2,        36:2, 61:4,            authorized 3:22.
       13:5, 44:14,           66:17.                 autism 23:24,
4      65:8.                arrived 26:17,             31:2.
     apex 49:17.              27:5.                  available 28:1,
5    apologize 2:15,        art 44:9.                  61:21, 65:4.
       4:22, 27:8, 43:22,   articulate 30:16.        avengers 52:23.
6      48:5, 52:22,         artist 27:16,            average 43:11.
       53:25, 56:13.          53:6.                  awakened 47:6.
7    apology 42:19,         Arty 55:19.              aware 17:20,
       50:25.               Arundel 14:2.              18:16.
8    Apparently 2:14,       Ash 53:23.               away 45:12.
       22:23, 24:8.         Asif 1:46, 68:11,        AWOL 55:10.
9    appeal 51:14, 66:18,     68:16.                 .
       66:20, 66:22,        asks 44:20.              .
10     66:23, 67:6.         aspects 38:4.            < B >.
     appear 28:24,          aspersions 34:7.         babe 46:5.
11     42:15.               ass 37:21.               baby 46:13.
     Appellate 66:25.       asserts 59:1.            back 2:4, 12:1,
12   application 18:2,      assessment 66:12.          17:24, 31:15,
       43:13.               assets 66:11.              36:12, 39:9, 40:4,
13   apply 8:24.            assignment 61:11,          40:5, 49:12,
     applying 48:20.          64:7, 64:9,              52:12, 53:14,
14   appointed 67:2.          64:17.                   55:9, 56:14.
     appreciate 14:19,      assignments 16:5.        background 18:6,
15     52:25.               assistance 11:21.          18:8, 25:2,
     approach 50:16.        Assistant 1:35, 2:8,       25:7.
16   appropriate 3:25,        2:11.                  backwards 50:19.
       6:24, 8:7, 9:13,     assure 14:16.            bad 38:21, 38:23,
17     10:5, 11:25,         atomic 45:22.              50:21.
       29:16, 33:9, 58:2,   attack 51:5.             badger 49:25.
18     60:5, 60:24,         attendance 50:12.        bake 44:20.
       62:10.               attended 26:24.          Baltimore 1:20,
19   appropriately          attention 59:22,           1:49.
       50:5.                  60:9.                  Bangkok 52:18.
20   approved 3:25, 4:2,    Attorney 1:27, 2:9,      banker 16:11.
       46:20.                 2:11, 28:24, 67:1,     barely 51:16.
21   Approximately 5:10,      67:2.                  baroness 45:24.
       16:10.               attorneys 5:11.          barriers 52:21.
22   apt 49:18.             attuned 34:9,            base 13:7.
     aptly 29:6, 34:19.       34:15.                 based 9:13.
23   architect 45:19.       audience 25:9.           basic 37:15.
     area 26:13, 62:14.     Audrey 27:15, 28:6,      basically 12:12,
24   areas 15:21.             28:7, 28:14,             61:15.
     Arendt 45:2.             44:9.                  battle 43:3, 53:16,
25   argued 40:9,           aunt 22:21, 27:15,         53:21.
       40:11.                 28:5.                  beam 46:4.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 72 of 96   72



 1   bearing 16:11,           25:22, 26:19,          bones 39:18.
       50:4.                  27:13, 30:18,          book 43:9.
 2   bears 47:15.             38:24, 47:21,          Booker 8:13, 9:21,
     beat 53:7.               48:20, 50:9, 53:6,       57:11.
 3   beautiful 46:9.          53:12, 55:19.          BOP 6:9.
     became 24:23, 31:1,    Beware 48:24,            border 60:1.
 4     31:2, 31:6, 31:13,     51:10.                 borders 50:20,
       31:17.               beyond 50:18, 55:13,       58:12, 59:24.
 5   become 31:13,            64:25.                 born 44:1.
       37:24.               bias 55:2.               borrowed 27:1.
 6   becomes 59:1.          Bible 26:23.             boss 46:12.
     began 24:15.           bicycle 39:22.           Boston 62:19.
 7   begin 48:18.           bigger 60:20.            bound 8:24, 61:12.
     begins 12:14,          Bill 55:8, 55:16.        boundaries 50:20,
 8     44:24.               bipolar 51:11.             58:12, 59:23.
     begun 51:17.           birth 42:16.             boundary 60:1.
 9   behalf 2:12, 3:2,      bit 2:15, 44:15,         Bourne 50:24,
       3:4, 14:14, 14:15,     46:15, 48:19,            54:3.
10     22:11, 22:12,          51:14, 53:19,          box 54:6, 55:11.
       28:20, 41:20,          56:21.                 boxes 16:11.
11     42:1.                bite 40:6.               brag 49:8.
     behavior 38:1,         Black 23:1, 23:25,       breach 59:11.
12     38:16.                 24:20, 24:22,          break 16:23, 21:10,
     behind 25:24,            26:5, 28:21, 29:4,       26:14, 26:19.
13     40:9.                  29:11, 30:15,          breaking 34:15,
     belief 48:14.            31:6, 31:15,             52:20.
14   Believe 4:15, 8:4,       31:18, 31:22,          breath 35:24,
       22:3, 28:7, 28:25,     45:15, 46:8,             40:15.
15     30:17, 32:7,           50:18, 53:13,          brief 23:14, 24:19,
       53:10, 55:16,          53:14, 60:7.             25:1.
16     58:21.               Blackstone 51:14.        briefly 14:21,
     Bella 45:13.           blave 47:21.               35:10.
17   Benediction 51:14.     bless 39:7, 54:4.        brilliant 46:13.
     Bennett 42:11.         Blindness 55:1.          bring 56:18.
18   Berlin 62:11, 62:12,   Block 43:1.              bringing 24:17,
       63:2.                blonde 45:22.              30:17.
19   Best 27:25, 28:1,      bloody 45:23.            brings 56:7.
       29:1, 36:6, 43:23,   blow 52:12.              broadcast 3:23,
20     44:4, 44:20, 45:4,   blue 46:4, 46:8.           4:10.
       45:20, 46:12,        bluntly 58:14.           broken 48:21,
21     46:18, 48:22,        Boardman 1:35, 3:8,        53:12.
       49:12, 49:20,          3:9, 6:1, 7:24,        brother 22:18, 44:5,
22     50:6, 50:11,           11:5, 14:13,             44:8.
       52:14, 52:19,          62:24, 67:3.           brothers 37:13,
23     53:2, 53:22, 54:3,   boast 49:8.                50:14.
       54:17, 55:21,        boat 52:8.               Bucky 50:1.
24     56:12, 59:16,        Bob 52:10, 52:13,        Buddha 51:14.
       62:4.                  55:8, 55:13,           building 54:22.
25   Beth 44:3.               55:20.                 bundes 46:5.
     Better 24:18, 24:19,   boldly 50:21.            Bureau 61:2, 61:11,



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 73 of 96   73



1      62:2, 62:3.          Center 5:17, 26:17,        26:19.
     buried 33:1.             27:5.                  Chris 44:14.
2    Burlington 47:20.      certain 10:6, 11:17,     Christian 43:13.
     burned 53:16,            30:1, 43:12,           Christine 1:46,
3      53:17.                 45:15, 64:4, 64:9,       68:11, 68:16.
     Burnie 39:9.             64:17, 65:24.          church 39:21.
4    butt 37:22, 40:6,      Certainly 15:12,         CIA 21:25, 34:9,
       41:9.                  33:24, 35:14,            34:23.
5    button 36:14.            42:4, 61:10.           Ciao 45:13.
     .                      certainty 51:25.         circuits 53:18.
6    .                      certify 68:11.           circumstance
     < C >.                 cessation 47:25.           19:17.
7    calculate 13:4.        cetera 34:9.             circumstances 9:16,
     calendars 4:1.         chain 54:15.               19:1, 26:15,
8    call 55:19, 58:24.     challenge 24:2.            57:21.
     called 43:5, 57:10,    challenges 27:11,        civilization
9      57:13.                 27:21.                   44:10.
     calling 2:2, 26:6.     chance 36:9.             civilized 68:4.
10   calm 68:5.             change 59:19.            claim 46:15.
     camp 61:19, 62:20.     changed 28:13,           clarify 28:12,
11   candidate 66:15.         40:7.                    65:12.
     candor 29:10.          changes 5:21, 6:13,      Clarity 54:9.
12   capable 21:18.           6:14, 42:7.            class 52:17.
     capacity 36:17.        changing 2:14.           classification
13   Captain 43:8,          chapter 48:8.              13:13, 16:11.
       50:6.                Chapters 55:18.          Classified 13:14,
14   car 15:17.             character 26:16.           15:19, 16:8,
     Care 46:18, 51:18,     characteristics            16:12, 16:22,
15     51:24, 58:16.          9:17, 12:11, 19:5,       17:14, 17:15,
     cared 33:19.             57:21.                   17:20, 17:22,
16   careful 15:10, 46:5,   characterized              18:24, 19:2, 19:9,
       54:22.                 38:8.                    20:3, 20:9, 20:20,
17   carefully 14:20,       charge 65:12.              20:22, 42:12,
       59:5.                Charger 49:19.             67:18.
18   case-related 4:2.      charging 25:10.          clean 38:14,
     cases 11:14, 32:16,    charitable 48:8.           51:15.
19     57:11, 57:14.        chaser 49:2.             cleaner 55:19.
     casting 34:7.          Check 4:1, 52:2.         clear 16:18, 19:7,
20   catch-all 63:2.        chess 43:2.                21:4, 25:9.
     Catholic 43:13.        chief 11:15, 12:1.       clearance 13:13,
21   cats 16:20.            child 36:25, 51:2.         16:7, 19:15.
     caught 59:22,          childhood 24:13,         clearances 20:19,
22     60:9.                  60:16.                   38:18.
     cause 18:21, 19:3.     Chip 44:2, 44:8,         clearly 21:23,
23   cc 49:21.                44:13, 44:16,            29:24, 34:22,
     ceased 51:18.            45:4, 45:13,             34:23.
24   celebrate 52:25.         53:4.                  clerk 11:21.
     cell 25:24, 26:9,      choice 39:11.            client 11:6,
25     26:11, 26:12,        choose 38:4.               61:24.
       26:13.               chose 20:4, 21:10,       clients 29:3.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 74 of 96   74



 1   clonodine 10:10,       competent 11:6.          consider 9:25, 13:4,
       10:18.               complete 45:22,            42:17.
 2   close 51:5, 62:10,       50:10, 55:21.          consideration 7:21,
       63:2.                completed 54:9.            15:10, 40:18.
 3   closely 20:12,         completely 34:24.        considered 8:2, 8:6,
       54:17.               completes 27:25.           9:14, 16:16.
 4   closest 29:11,         complied 13:2.           consistent 12:15,
       62:14, 62:20.        compromised 18:25.         14:24, 15:4, 22:8,
 5   closure 42:19.         computerese 29:18.         62:25.
     cloud 55:6.            concern 40:13.           constant 32:21,
 6   Code 9:15, 13:9,       concerned 15:24,           56:6.
       57:19.                 51:18.                 constants 24:13.
 7   coexistence 45:4.      concerning 3:20.         constitutionality
     cold 47:7, 52:2.       concluded. 68:9.           8:14, 8:18.
 8   collecting 24:22.      condios 49:15.           consult 8:25.
     collection 22:2.       condition 64:2,          consuming 19:3.
 9   collective 56:1.         64:19, 65:20.          contact 64:10.
     Colonel 53:9,          conditions 6:12,         contained 58:12.
10     54:19.                 63:16, 63:17,          containing 12:11,
     comb 30:22.              64:4, 64:6, 64:12,       12:17, 22:1.
11   comes 13:18, 39:21,      64:24, 65:9,           content 6:11.
       58:13, 62:3.           65:11, 65:15,          contest 42:24.
12   comfort 43:17.           65:21, 66:8,           continue 20:5,
     comic 43:9.              66:9.                    34:25, 56:22,
13   coming 4:22, 38:16,    condoning 38:1.            56:25.
       38:19, 49:12.        conduct 7:13, 15:14,     continued 16:22,
14   Commander 45:15.         21:5, 27:9, 54:3,        24:7.
     commend 67:14,           57:16.                 continuing 6:17.
15     67:21.               conducted 23:1,          continuously
     comment 18:13,           57:10.                   19:15.
16     28:19.               conducting 10:3,         contractor 19:8.
     commenting 32:25.        57:13.                 contrasting 23:20.
17   commercializing        confidence 35:1.         contributions
       43:8.                confidential 12:11,        29:12.
18   Commission 11:18,        12:17.                 control 18:24,
       11:25, 12:4,         confiscation 4:13.         52:5.
19     12:22.               confiscation/inspect     controls 56:11.
     Commitment 11:19,        ion 4:9.               conundrum 54:5.
20     64:13, 65:16,        confrontations           convicted 19:12.
       66:24.                 39:5.                  conviction 20:23.
21   commoditizing          confusion 25:8,          convinced 24:17.
       43:7.                  28:16.                 cookies 44:20.
22   common 26:12.          Congratulations          cool 55:22.
     communications           52:20.                 copy 50:18.
23     64:10.               Congress 11:11.          copying 52:22.
     compartmented          connected 44:12.         Corinthians 48:8.
24     15:20.               consciousness            correct 5:23, 5:24,
     compass 52:8.            48:15.                   7:24, 7:25, 10:8,
25   compensation 64:9,     consented 4:13.            10:13, 15:2, 18:5,
       64:17.               consequences 17:3.         18:7, 21:16,



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 75 of 96   75



1      21:17, 21:21,          66:15.                 dark 25:22, 32:20,
       22:3, 24:11,         cried 38:16,               52:1, 56:21,
2      24:12, 50:19,          40:11.                   58:25.
       68:12.               crime 16:9.              darkness 47:11.
3    corrections 6:1,       crimes 19:12, 19:19,     data 17:13, 55:1.
       42:8.                  20:9.                  date 4:20, 4:23,
4    cosmos 44:13.          Criminal 1:9, 2:4,         61:4.
     cost 34:20, 52:12.       6:20, 11:14,           David 1:27, 2:19,
5    costly 19:3.             12:13, 13:23,            44:14, 45:7.
     costume 25:25.           14:3, 14:4, 19:14,     day 2:14, 2:17,
6    Counsel 2:5, 3:24,       27:9, 57:16,             3:10, 7:3, 7:8,
       4:4, 4:12, 7:17,       65:12.                   26:11, 39:4,
7      14:10, 22:10,        critically 54:24.          39:20, 39:21,
       26:21, 30:11,        Croan 45:1.                42:20, 46:24,
8      42:3, 61:14.         crossed 59:25.             53:1.
     counseling 61:5,       crosses 63:10.           days 27:1, 45:22,
9      61:21.               crossing 50:20,            50:10, 57:9,
     Count 61:3.              58:11, 59:23.            66:23.
10   country 18:22,         crowd 54:15.             deal 35:6, 35:25,
       23:17, 24:19,        cruise 52:4.               62:1, 66:1,
11     27:18, 27:22,        cry 38:8.                  68:3.
       29:1, 30:24,         crystal 16:17.           dealing 33:11,
12     30:25, 32:7,         crystallizing              37:8.
       37:13, 59:15,          43:7.                  dealt 37:6.
13     59:17, 68:3.         culpa 54:1.              Dear 38:20, 42:11.
     Counts 14:25,          culture 60:17.           Deb 23:5, 26:20,
14     15:5.                cured 27:11.               35:11, 35:22,
     County 5:16, 6:5,      curious 42:21.             46:19, 47:4,
15     14:2.                curiously 54:14.           47:15.
     courage 26:19.         current 5:19.            Deborah 1:35, 3:7,
16   course 18:13,          curse 50:23.               46:19, 47:9.
       65:2.                Cusack 56:9.             decades 15:20,
17   courtroom 3:21,        custody 61:2, 61:3,        26:1.
       3:24, 4:6, 4:7,        66:16.                 December 17:24.
18     4:11, 58:22.         cuts 50:19.              decided 8:7, 9:21,
     courts 8:23,           .                          15:16, 20:2,
19     11:13.               .                          29:15, 33:8.
     crap 40:4.             < D >.                   decision 15:14,
20   crappy 38:22.          D-mag 53:23.               16:23, 21:7,
     crash 43:10.           Dad 43:21.                 32:10, 37:11.
21   crazy 44:7, 46:20,     daily 55:18, 57:1.       decisions 38:2,
       46:21.               daisy 51:16.               38:22, 65:8.
22   cream 55:4.            damage 18:21.            decorum 50:2.
     create 51:3.           damaged 36:18,           dedicated 37:4,
23   created 17:16,           53:12.                   37:5.
       36:10.               dance 47:7.              deducted 66:14.
24   creation 47:15.        dangerous 17:1,          deeds 43:13.
     Creativity 50:22.        21:9, 32:24,           deemed 4:12, 61:8,
25   credentials 17:17.       60:2.                    63:19.
     credit 61:3,           dare 43:14.              deep 33:1.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 76 of 96   76



 1   deepest 52:1.            60:24.                 disorder 10:12,
     deeply 36:16.          determining 57:12.         16:21, 23:24,
 2   defendants 12:13.      deterrence 20:7,           29:7.
     Defender 1:33, 1:35,     20:17, 32:15,          disorganized 17:8.
 3     3:4, 3:8, 29:1,        32:16, 32:18,          disputed 14:9.
       67:16.                 33:4, 33:21.           disrespect 33:23.
 4   defense 5:20, 13:8,    deterring 32:16.         distant 45:11.
       15:15, 17:4,         deters 57:15.            distinction 9:3,
 5     18:17, 20:21,        Dev 45:12.                 9:6.
       22:10, 42:3,         Devens 61:22, 61:25,     District 1:1, 1:2,
 6     58:19.                 62:8, 62:9, 62:18,       2:9, 12:10,
     Definitely 45:5,         63:5.                    14:1.
 7     46:22.               device 4:8, 4:14.        diversity 52:25.
     degrading 25:25.       devices 3:21, 3:25,      divorce 51:2.
 8   degree 20:1.             4:6, 4:7, 4:12,        Dix 61:19.
     deletion 8:19,           4:18, 17:11.           Document 22:1, 22:4,
 9     9:1.                 Devon 45:5.                22:5, 22:6.
     deliberate 38:15.      dialectic 43:10.         documents 11:17,
10   demons 51:17.          Dick 44:22.                11:19, 12:3, 12:6,
     demonstrated 17:9.     dictated 19:1.             15:18, 16:11,
11   Department 2:20.       die 48:6.                  17:15, 20:6,
     Depending 19:1.        dies 56:4.                 21:22, 29:8,
12   Depot 38:13.           difference 53:4,           29:20, 30:20,
     depressed 25:21.         57:2.                    31:12, 31:20,
13   depression 10:13.      differences 53:1.          31:22, 32:8,
     deputy 11:21.          different 24:9,            33:12, 33:18,
14   describe 27:19,          27:10, 33:6, 39:4,       59:8, 64:11.
       36:7.                  39:5, 41:4, 58:8,      doer 43:13.
15   described 27:19.         60:15, 67:19.          doing 8:2, 16:14,
     describes 24:20.       difficult 35:24,           17:1, 21:9, 37:5,
16   deserved 50:2.           37:15.                   37:10, 37:25,
     desire 67:6.           digital 17:7,              39:13, 41:9,
17   desired 12:20.           17:13.                   53:15.
     desires 46:14.         dignified 27:16.         done 4:3, 10:1,
18   Desperate 32:2,        dignity 50:2.              10:2, 16:15, 40:5,
       53:24, 53:25.        dinner 52:14.              55:19, 60:13.
19   desperately 24:16.     dinnerware 52:13.        door 25:23, 44:22.
     despite 32:1.          diplomacy 56:3.          doses 48:16.
20   destroyed 52:13.       dippy 46:22.             dots 63:10.
     Detention 5:16,        Director 18:22.          doubt 34:23, 48:1,
21     26:17, 27:5.         disciplinarian             55:14.
     deter 20:11.             48:19.                 down 27:9, 36:14,
22   determination          disclaimer 42:12.          37:12, 40:24,
       27:13.               disclosure 18:18,          53:4, 61:16,
23   determine 4:9, 4:14,     18:19.                   65:8.
       41:24, 57:25,        discovery 64:11.         downward 13:16.
24     60:4, 64:1,          disguise 46:13.          drag 55:9.
       65:14.               dismiss 14:25,           dragon 55:11.
25   determined 10:4,         15:3.                  drifted 44:14.
       27:25, 58:2,         dismissed 15:6.          drink 55:5.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 77 of 96   77



 1   drinking 25:20,        elite 52:3.              entry 66:24.
       48:5.                Elizabeth 22:21.         episode 43:4.
 2   drive 49:18,           emergency 49:22.         equal 50:13.
       49:19.               emotional 6:12,          equals 52:24.
 3   driving 13:24,           31:21, 31:25,          equations 53:24.
       13:25.                 34:17, 36:19,          Erica 53:8.
 4   drug 32:3, 39:7.         40:25.                 especially 25:8,
     drugs 11:2.            emotionally 36:17,         27:11, 50:23,
 5   dude 55:22.              36:24, 41:2.             51:18.
     due 23:22.             empathetic 40:17,        essential 19:19.
 6   during 4:3, 23:12.       40:25, 41:2.           essentially 57:7,
     duty 46:5, 53:19.      empathy 39:2.              61:16.
 7   DWI 14:1, 19:13.       employment 19:7,         established 8:23.
     dying 57:3.              24:15.                 estranged 23:11.
 8   dynamic 45:3.          enabled 19:15.           et 34:9.
     dynamics 53:20.        encounter 36:8.          evening 10:18.
 9   .                      encountered 36:8.        Everybody 31:3,
     .                      Encouragement 43:17,       37:17, 56:8, 56:9,
10   < E >.                   48:22, 51:2.             58:21, 59:1.
     e-mail 4:1, 17:15.     encyclopedia 43:5,       Everyone 2:2, 3:17,
11   e-mails 17:14.           43:6.                    4:17, 4:19, 16:7,
     E. 1:29.               end 9:12, 14:7,            27:8, 46:14.
12   eagles 43:14.            21:2, 24:24,           everything 38:20,
     earlier 59:8.            27:13, 35:23,            39:14, 53:10,
13   early 7:13, 31:19.       40:2, 45:23, 47:8,       63:1.
     earth 59:17.             56:24, 58:1.           evidence 17:19,
14   easier 65:15.          endanger 33:3.             58:5, 65:10.
     easy 27:3, 50:18.      endangered 29:22,        ex 49:25, 51:13.
15   eat 27:2.                30:5, 30:13,           exactly 13:19,
     education 24:10,         59:11, 59:18.            17:12, 48:10.
16     62:5.                endangering 58:15.       examined 19:21.
     effect 10:23, 30:3,    endangers 16:9.          example 4:1, 12:18,
17     35:2, 47:4, 55:4,    enemy 48:23.               64:16.
       56:20, 59:2.         enforce 59:16.           Excelsior 52:6.
18   effectively 9:2.       engage 56:22.            exceptionally
     effects 51:10.         engaged 15:13.             18:21.
19   efficiently 56:19.     engender 56:3.           excess 48:16.
     effort 41:5.           Enjoy 44:21, 46:17,      exciting 54:15.
20   efforts 32:2.            52:11.                 excuse 16:1, 20:20,
     Eisenberg 1:29, 2:8,   enormous 35:5.             37:10.
21     2:10.                enough 36:22,            exercise 27:1.
     either 43:9.             43:5.                  Exhibit 13:21, 42:2,
22   electronic 3:21,       ensure 11:16.              57:8, 65:23.
       3:25, 4:5, 4:7,      enter 50:22.             exist 36:18.
23     4:12, 4:18,          entered 59:6,            existing 5:19.
       17:16.                 60:1.                  expansion 45:3.
24   element 19:19.         entering 4:11.           expect 44:2,
     elevation 49:24.       enterprise 49:23.          56:19.
25   eligible 61:8,         entire 34:8, 47:3.       expected 18:20.
       63:23.               entrusted 20:19.         expecting 48:6.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 78 of 96   78



 1   expended 53:17.          62:3.                    17:13.
     expensive 44:24.       fallen 47:10.            filing 17:5.
 2   experience 56:1.       family 4:22, 12:11,      fill 24:16.
     experiences 36:17.       12:18, 24:8,           finally 38:19.
 3   expert 59:1.             27:17, 27:22,          financially 26:1.
     explained 7:2.           28:13, 32:7,           find 9:13, 31:9,
 4   explaining 46:3.         37:12, 43:14,            44:15, 47:10,
     explanation 42:19,       44:5.                    47:13, 49:2, 52:3,
 5     50:24, 59:19.        fancy 55:14.               52:6, 52:9, 55:2,
     extension 47:2.        far 10:21, 16:4,           55:15, 60:17.
 6   extent 5:15, 13:1.       31:5, 36:5,            finds 11:25.
     extraordinarily          45:11.                 fine 5:18, 6:10,
 7     33:2.                fashion 64:14.             8:1, 8:2, 21:15,
     extraordinary 26:18,   Father 24:10,              21:19, 28:15,
 8     33:2, 34:17,           51:16.                   30:22, 35:15,
       35:3.                fault 45:8.                42:10, 43:21,
 9   extremely 15:25,       FBI 1:38, 2:23,            44:9, 53:7, 54:6,
       16:1, 17:18,           67:24.                   60:15, 62:9, 63:4,
10     49:18, 56:17.        FCRR 1:46, 68:11.          66:4, 66:10,
     extremes 48:16,        fear 36:20, 36:21,         66:11.
11     49:23.                 37:1, 50:22.           First 3:15, 8:12,
     eyes 45:6, 46:1,       febrile 54:2.              9:24, 13:3, 14:11,
12     51:6, 51:7.          Federal 1:33, 1:47,        18:17, 26:20,
     .                        3:4, 3:8, 6:19,          38:13, 42:12,
13   .                        8:12, 8:14, 8:18,        44:1, 51:8, 59:24,
     < F >.                   8:23, 8:24, 9:22,        64:8, 67:17.
14   face 20:23, 48:9,        11:13, 11:14,          fit 37:22.
       51:17, 59:17.          11:16, 28:24,          five 65:24.
15   facilities 61:21.        28:25, 61:3,           five-and-a-half
     facility 62:10,          66:16, 66:25,            8:5.
16     62:14.                 67:15.                 fixated 40:14.
     facing 17:2, 19:24,    feel 38:6.               fixation 40:15.
17     26:1.                feelings 40:18,          flag 44:6, 47:25,
     fact 17:14, 29:21,       47:1.                    50:1.
18     32:3, 42:2, 59:5,    feels 36:16.             flavor 51:20.
       60:22, 64:24.        feet 39:10, 39:17,       flipped 53:16.
19   factors 8:6, 9:14,       39:19.                 Floor 1:48.
       9:25, 13:5, 14:22,   felonious 15:14.         flow 32:21.
20     15:11, 21:11,        felt 37:24, 46:1.        FMC 61:22, 61:25,
       29:10, 57:19,        few 47:3, 60:10.           62:7, 62:9,
21     57:24.               field 60:22.               62:18.
     facts 7:13, 9:14,      fighting 43:3,           focused 26:20,
22     15:23, 16:17,          51:20, 57:2.             26:22, 26:25,
       21:24, 54:2, 59:6,   figure 37:22,              27:6, 37:4.
23     59:7.                  37:23.                 folder 17:10.
     failing 43:22.         file 41:15, 57:8,        folders 17:12.
24   Fair 43:5, 50:5,         67:4, 67:5,            folk 47:24.
       55:24, 68:4.           67:6.                  folks 33:24, 52:4.
25   faith 27:22, 44:6,     filed 57:9.              following 3:20,
       51:17, 56:23,        files 17:12,               50:5, 54:18,



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 79 of 96   79



1      63:17.               function 23:24,          gloves 39:22.
     food 27:2.               34:25.                 goal 57:14.
2    foregoing 68:12.       functional 56:11.        God 36:10, 36:14,
     foreign 22:1, 29:20,   funeral 44:24.             39:7, 40:10.
3      45:14, 45:16,        .                        Goethe 46:3.
       45:19, 45:20,        .                        goodness 36:13,
4      46:6, 47:22,         < G >.                     47:2.
       53:22, 64:11.        Gall 9:20, 57:11.        Gordievsky 54:18.
5    forever 45:9, 47:19,   game 52:18.              governing 45:3,
       52:4.                garage 33:13.              53:20.
6    forget 68:5.           gardener 56:6.           governmental
     forgive 45:9,          gave 35:7, 38:18,          19:22.
7      54:1.                  43:23, 56:15.          grandfather 39:17,
     forgiveness 44:15.     gear 52:2.                 39:18.
8    former 18:22.          Gehlen 54:19.            grandiosity 29:9,
     Fort 61:19.            General 20:17,             29:13, 30:1,
9    forth 13:6, 13:24,       33:21, 43:20,            60:11.
       42:9, 65:21.           53:19.                 Grandma 44:17,
10   forward 3:12, 12:3,    gentle 46:13,              44:18.
       35:14, 42:24,          47:24.                 Grandpa 44:17.
11     44:7, 52:6,          gets 40:14, 40:20,       granted 47:12.
       56:3.                  41:7.                  grapple 29:15,
12   found 45:10, 46:9,     getting 6:7, 33:11,        29:16, 33:8,
       49:10.                 39:14, 39:15,            60:6.
13   four 15:23, 51:19,       53:21, 55:9,           grappled 29:21.
       65:23.                 66:15.                 grave 18:21.
14   frame 23:20.           Gibbs 40:9.              great 28:23, 32:22,
     Frank 53:23.           Gibson 43:10.              34:20, 35:25,
15   frankly 32:6, 33:15,   gifts 44:9.                39:18, 45:18,
       55:10, 65:8.         Gina 5:2, 52:20,           52:18, 54:21,
16   Fred 46:22.              52:23.                   55:13, 56:15,
     free 7:9, 43:3,        give 14:11, 14:14,         58:3, 62:2.
17     55:4.                  22:11, 28:19,          greatest 50:8.
     frequency 49:10.         30:12, 31:15,          greed 23:18.
18   fresh 35:25,             41:19, 41:25,          grinder 55:9.
       40:15.                 50:9.                  growing 24:21.
19   Friday 2:14, 4:20,     given 13:16, 14:2,       grown 56:20.
       4:24.                  17:5, 36:9, 49:22,     gruff 39:11.
20   Friday 1:19.             58:3, 60:23.           guarded 37:1.
     friend 45:23.          giving 38:17,            guess 6:3, 33:7,
21   friendly 54:22.          48:21.                   42:7, 55:17.
     friends 43:15.         glad 14:18, 15:7,        guidance 41:7.
22   frightening 33:14.       35:17, 40:5, 42:4,     guided 52:7.
     front 8:3, 34:15,        45:10, 51:2.           guideline 9:8, 9:12,
23     46:18.               glass 49:1.                9:23, 9:25, 13:4,
     fruits 44:10.          Glen 39:9.                 13:5, 14:6, 21:3,
24   frustrated 40:20.      glimmering 47:11.          58:1.
     Fugit 48:18.           glimpse 36:9,            Guidelines 8:15,
25   Full 45:10, 50:6,        37:2.                    8:19, 8:20, 8:21,
       52:17.               global 16:2.               8:24, 9:1, 10:1,



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 80 of 96   80



1      13:5, 19:19.           12:19, 19:22,          hit 38:19.
     guiding 27:23.           19:23, 19:25,          hoarding 16:18,
2    guilty 6:18, 7:1,        29:2, 31:24,             16:20, 24:22,
       7:4, 13:10, 13:21,     34:10, 37:6, 38:9,       29:5, 29:7, 33:12,
3      21:24, 27:6, 32:9,     61:6, 61:21, 62:1,       38:11.
       59:5.                  63:18, 63:20.          hold 40:23.
4    Guy 39:7, 44:11.       healthy 27:2.            holds 16:7, 38:20.
     guys 46:18, 49:18.     hear 14:18, 15:7,        holiday 45:11.
5    gypsy 46:9.              35:17, 42:4,           Home 15:17, 16:8,
     .                        43:22, 60:14,            24:18, 29:18,
6    .                        60:18, 60:19,            30:17, 37:16,
     < H >.                   61:13.                   38:13, 39:3,
7    half 8:12, 45:6.       heard 36:5, 37:8,          44:18, 59:25.
     Hallmarks 44:10.         46:25, 60:15.          homeless 38:25,
8    Hampshire 61:18,       hearing 3:12, 16:15,       39:8.
       62:11, 62:12,          23:4.                  honest 38:2.
9      62:21, 63:3.         hears 60:18.             honey 49:25.
     handled 67:22.         heart 27:20, 27:21,      Honorable 1:18.
10   handling 17:22.          36:23, 48:7,           Hope 4:21, 33:25,
     happen 36:10,            51:23.                   34:11, 36:4, 41:5,
11     44:2.                hearts 44:1, 46:1.         44:16, 45:17,
     happened 34:14,        heat 49:3.                 46:9, 50:24,
12     40:6, 48:4, 56:2,    heavily 25:20.             56:21.
       56:10.               Heilmefer 54:5.          hoping 32:12.
13   happens 57:4.          held 26:10.              horde 16:23.
     Happy 55:4.            hello 44:19.             horrible 38:21.
14   hard 2:25, 25:22,      Helm 49:23.              hostilities 47:25.
       26:8, 29:19, 34:5,   helmet 39:22.            hour 26:12.
15     37:22, 46:2,         help 26:22, 37:7,        hours 18:4, 26:11.
       47:16, 49:8,           38:16, 38:23,          house 38:12,
16     52:18.                 41:7, 51:3.              38:14.
     harder 49:13.          helped 26:5, 47:9,       housekeeping 7:19,
17   hardest 46:19,           47:10, 53:10.            10:6, 11:9.
       48:9.                helping 28:12,           Hubris 49:10.
18   Harford 5:16, 6:5.       47:13.                 huge 31:4.
     harm 33:18.            Henry 43:11.             Hughes 54:19.
19   Harold 2:3, 42:20.     hereby 68:11.            human 36:18,
     Harold Martin, III     high 9:12, 14:7,           41:10.
20     1:10.                  21:2, 55:17, 58:1,     humble 52:19,
     Harry 44:22,             67:16.                   52:23.
21     44:23.               high-impact 42:22.       hundred 40:10, 45:2,
     harsh 48:19.           highest 15:19, 53:2,       46:8.
22   Harvey 1:29, 2:8.        55:21, 67:21.          hunting 55:4.
     hat 53:13.             highly 13:14, 16:8,      hurt 27:8, 36:24.
23   hate 56:5.               16:12, 21:9,           husky 45:5.
     hated 39:1.              56:25.                 Hyperactive 10:12.
24   he'll 44:20.           history 9:16, 13:23,     .
     Heads 52:8.              14:4, 19:5, 27:17,     .
25   heal 43:23.              32:6, 45:3, 57:20,     < I >.
     health 6:12, 6:13,       58:17.                 ice 55:4.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 81 of 96   81



 1   id 55:7.                 20:10, 21:16,          influence 11:1.
     idealists 48:13.         57:23.                 Ingo 53:3.
 2   ideals 48:12.          imposing 11:13.          initial 39:16,
     ideas 50:9, 52:17.     imposition 11:17,          49:5.
 3   identify 2:6.            12:4.                  initially 14:23,
     identity 24:25,        improve 34:12.             14:24.
 4     26:9, 31:1,          in. 37:23.               innovation 48:25.
       31:5.                inability 36:19,         input 49:13.
 5   idly 49:1.               37:14.                 insane 56:2.
     ignorance 42:25.       incapacitates            insensitivity
 6   ignorant 38:9.           57:16.                   45:8.
     ignored 33:6.          incarceration 6:24,      Inside 48:2.
 7   II 58:14.                7:9, 23:12.            insight 25:21,
     III 2:3, 42:21.        inclined 7:2, 7:8,         27:12.
 8   illegal 16:14, 17:2,     7:15.                  insights 52:16.
       21:9, 50:17,         include 11:19,           inspection 4:13.
 9     56:25.                 21:25, 29:20.          Instability 24:12.
     illegally 15:16.       included 15:18,          Instead 20:3,
10   illness 23:18,           49:25, 58:7,             47:8.
       23:23, 31:6,           59:8.                  institutions 33:19,
11     32:11, 34:1,         Including 4:21,            34:8, 47:3,
       37:14, 40:19.          6:11, 15:22,             68:2.
12   Ilse 47:17.              20:10, 22:17,          instrument 54:25.
     imagination 48:25,       34:8, 57:20,           instrumentarian
13     50:23.                 64:23.                   55:3.
     imagine 26:8, 56:17,   inclusive 51:10.         intellectually
14     63:8.                inconvenience              42:21.
     immediate 65:7.          4:21.                  intelligence 20:4,
15   immediately 11:20,     inconvenienced             22:2, 29:20,
       66:14.                 2:15.                    30:25, 34:23,
16   immersed 26:23.        incorporate 37:11,         42:24, 59:9.
     immune 55:5.             65:15, 65:17.          intelligent 23:22.
17   impact 34:9.           increasingly 24:21,      intelligently
     impaired 32:11.          32:19.                   52:5.
18   impartial 19:22.       incredibly 36:1.         intend 43:18, 44:6,
     implications 68:6.     incumbent 11:13.           50:4.
19   implies 56:17.         indicate 21:21,          intended 25:17,
     importance 19:9,         49:5.                    30:23, 36:14.
20     32:22.               indicated 7:7, 15:9,     intent 54:10.
     important 4:17,          15:23, 17:5,           interact 36:19,
21     17:6, 20:7, 26:20,     17:11.                   37:14, 37:20.
       27:8, 31:1, 31:23,   indicating 16:20.        interactions 39:6.
22     33:4, 36:1, 36:3,    indictment 11:23,        interest 3:18,
       36:4, 37:24,           15:1.                    4:16.
23     54:25.               indifference 56:5.       interested 3:10.
     importantly 26:3,      individual 42:21,        interesting 54:14.
24     51:9.                  58:17.                 international
     impose 15:9, 17:6,     individuals 57:24.         42:23.
25     57:14, 66:10.        indulge 35:9.            internet 32:20,
     imposed 11:22, 19:6,   Infiniti 46:21.            58:25.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 82 of 96   82



 1   interpretation         Jeremy 56:7,             kindergarten 24:3.
       57:4.                  56:12.                 Kingsfield 45:1.
 2   interrupt 17:23.       Jersey 61:19,            kit 39:22.
     interviews 39:14.        62:15.                 Knock 55:23.
 3   introduced 13:20,      Jim 3:3, 55:10.          knowledge 5:22,
       65:22.               job 26:2, 26:6,            43:1, 43:24.
 4   invaluable 52:17.        37:24, 39:14,          knowledgeable
     investigate 52:25.       40:1, 54:3,              37:24.
 5   investigated             58:21.                 knows 16:8, 20:12.
       20:22.               jobs 34:18, 35:5,        Kong 56:10.
 6   investigation 5:6,       39:15.                 .
       7:14, 8:17, 10:7,    Joe 43:11.               .
 7     12:10, 12:17,        John 51:9, 53:8,         < L >.
       13:6, 13:25,           54:19.                 L. 1:35.
 8     19:13, 21:20.        Johnson 54:19.           lack 19:14, 49:6.
     investigators          Judge 3:22, 4:3,         lacking 25:21.
 9     67:23.                 8:4, 11:15, 12:1,      land 46:4, 46:17,
     involved 33:23,          12:20, 18:1,             47:24, 53:13.
10     58:18, 58:19,          42:11.                 lanes 45:11.
       60:12.               judgement 66:24.         language 44:10,
11   iota 59:20.            judges 8:24, 9:22.         62:6.
     Iran 24:10.            Judgment 11:19,          language. 45:14,
12   isolated 24:5,           14:3, 64:13,             45:16, 45:19,
       25:21.                 65:16.                   45:20, 46:6,
13   isolation 24:7,        July 19th 1:19.            47:22, 53:22.
       24:13, 26:11.        jumped 55:15.            large 16:19, 21:5,
14   issuance 18:2.         junk 16:20.                49:1.
     issue 32:16, 38:11,    Justice 2:20.            Last 8:12, 40:8,
15     45:8, 48:7.          justified 15:10,           42:13, 43:3,
     issued 12:2.             20:16, 20:25.            43:19, 49:6,
16   issues 33:5, 34:10,    justifies 15:12.           53:17, 56:2,
       37:6, 38:9, 46:11,   justify 19:6.              56:13, 66:17.
17     52:21, 54:16,        .                        late 53:21.
       58:21, 60:16,        .                        later 8:3.
18     62:1.                < K >.                   laughed 40:12.
     .                      Kalugen 54:18.           laughing 55:12.
19   .                      keep 34:2, 38:4,         Laura 1:38, 2:23.
     < J >.                   44:25, 54:4.           law 11:11, 16:23,
20   J-folks 54:8.          keeping 29:8.              19:10, 19:16,
     Jack 50:1.             kept 38:17.                20:15, 21:1, 21:4,
21   jail 21:7.             key 8:10, 9:19,            21:8, 21:10.
     James 45:17,             9:20.                  laws 19:11.
22     45:18.               kid 47:19.               lawyers 67:15,
     James Wyda 1:33.       kids 37:18, 55:9,          67:20, 67:22.
23   January 8:13,            56:8.                  lay 37:12.
       8:22.                kind 11:2, 14:4,         lead 27:25, 48:16.
24   Jason 54:3.              30:2, 32:1, 38:21,     lean 55:20.
     Jean 22:21, 28:5,        43:8, 51:25,           leap 51:17.
25     28:12.                 58:19, 59:11,          learn 48:9, 53:7,
     Jenny 46:21.             62:25, 68:4.             58:22.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 83 of 96   83



 1   learning 44:5.         lilo 53:5.               Loose 49:8, 55:22,
     least 35:8, 43:17,     limited 16:6,              58:13, 58:15.
 2     51:19.                 65:4.                  lord 54:4.
     leave 46:16, 64:1.     line 31:8, 60:21.        lose 26:2, 37:5.
 3   lecture 45:4.          lines 46:18.             loses 18:23.
     Lee-helm 49:23.        lips 49:8, 58:13,        lost 26:2, 26:4,
 4   legal 4:2.               58:15.                   26:6, 27:3,
     lengthy 63:9.          list 6:17, 42:18,          47:21.
 5   less 7:8, 60:18,         52:21.                 lot 7:18, 29:18,
       60:19.               listed 64:4, 64:13,        29:25, 38:3, 38:4,
 6   lessons 45:2,            65:24, 66:13.            48:3, 50:3, 51:15,
       48:9.                listen 43:22.              55:25, 56:15,
 7   letter 8:16, 13:20,    listened 38:17.            56:21, 59:3,
       22:18, 22:19,        little 2:15, 26:22,        60:23.
 8     22:20, 22:23,          33:14, 39:3,           Love 30:24, 30:25,
       23:4, 23:5, 23:6,      39:10, 48:20.            36:23, 41:11,
 9     23:9, 28:9, 28:17,   live 26:19, 27:13,         44:7, 44:13,
       35:15, 41:14,          59:13, 60:17.            44:16, 46:11,
10     42:2, 42:3, 42:7,    lived 38:12.               46:12, 46:14,
       50:3, 64:16,         lives 29:22, 30:5,         46:22, 46:23,
11     65:22.                 30:13, 33:3,             47:4, 47:8, 47:9,
     letters 7:20, 14:16,     36:11, 52:8, 58:9,       47:22, 56:5.
12     22:15, 22:22,          58:23, 59:9,           loved 47:21, 47:22,
       27:14, 27:16,          59:11, 60:21.            54:12.
13     28:5, 28:10,         living 39:8, 47:24,      low 55:17.
       42:1.                  58:23, 61:17.          lowest 14:4.
14   level 13:7, 13:15,     Liz 46:8.                luck 46:17, 56:12.
       13:18, 13:19,        local 3:19.              Luther 51:15.
15     14:5, 32:22,         logical 17:9.            lux 51:13.
       37:15, 45:18,        Lombard 1:48.            .
16     67:16, 67:20.        long 12:8, 24:1,         .
     levels 15:19,            27:17, 32:6, 34:4,     < M >.
17     33:6.                  34:6, 43:23,           madness 46:23.
     Lewis 47:12.             49:13.                 magistrate 18:1.
18   Lexapro 10:13,         long-range 53:15.        maintain 19:15,
       10:18.               long-term 51:10.           24:14.
19   lie 54:11.             longer 34:25,            Major 43:2, 50:20,
     lies 51:6.               51:4.                    56:10, 58:11,
20   life 24:1, 24:14,      Look 3:12, 22:4,           59:23, 60:1.
       24:16, 25:21,          36:11, 39:12,          make-up 40:19.
21     26:9, 27:13,           40:3, 51:7, 51:23,     male 61:19, 62:19.
       27:22, 28:1, 28:2,     51:24, 59:5.           malice 30:23.
22     32:17, 35:24,        looked 34:21.            man 26:3, 27:4,
       36:16, 36:25,        looking 26:16,             36:6, 37:12, 38:3,
23     37:7, 37:10,           26:18, 28:9,             38:16, 38:20,
       37:12, 37:17,          33:18, 42:22,            38:21, 38:22,
24     38:4, 38:6, 41:3,      47:19, 57:23,            38:23, 39:23,
       45:10.                 61:15.                   47:16, 48:8,
25   lifestyle 51:11.       looks 47:8, 52:10,         48:10, 49:14,
     light 3:18, 4:16.        57:19.                   49:20, 52:19,



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 84 of 96   84



1      53:25.                 14:9, 18:14, 44:5,     met 35:23, 38:13,
     management 54:17.        56:4, 68:4.              39:23, 46:20,
2    manager 56:6.          maxima 54:1.               56:21.
     mandated 13:2,         mea 54:1.                method 50:15.
3      66:12.               mean 33:19, 33:23,       methods 15:24,
     mandatory 8:21, 9:1,     62:16.                   56:24.
4      9:2, 9:3, 63:16.     means 12:6, 19:17.       Michael 22:18,
     manner 16:21, 17:10,   meant 26:4, 32:4,          22:20.
5      19:17, 50:15,          50:3.                  microphone 35:16.
       50:23, 65:3.         measure 43:17.           middle 49:4.
6    Mapquest 62:15.        meat 55:9.               Mike 39:7, 44:3,
     March 6:18, 13:20,     medical 5:16, 6:5.         49:21.
7      13:22, 21:24.        medication 10:15,        mil-spec 53:15.
     Marina 45:20.            11:2.                  military 19:7,
8    marked 12:10, 12:12,   medications 10:8,          20:4.
       54:9.                  11:3, 63:20.           mind 47:9, 54:2,
9    markings 16:12.        mediocre 48:24.            55:6, 60:5.
     marks 52:17.           member 28:12.            mind-numbing
10   Markus 55:12.          members 4:22, 12:8,        48:24.
     marriage 26:2,           12:21.                 mine 46:4.
11     42:17.               memo 31:8.               minimum 61:18,
     married 28:13.         memoranda 14:20.           62:19.
12   Maryland 1:2, 1:20,    memorandum 6:17,         minority 41:5.
       1:49, 2:9, 14:1.       22:16.                 minute 14:15, 58:7,
13   Massachusetts 61:22,   memory 47:20.              59:19, 62:23,
       61:25, 62:19.        men 54:8.                  68:5.
14   Masterman 54:18.       mental 6:12, 19:23,      minutes 60:10.
     mate 46:18.              19:24, 23:18,          mirror 48:10.
15   material 16:4,           23:22, 29:2, 31:6,     Mischa 52:15.
       16:13, 16:21,          31:24, 32:11,          misconduct 23:16,
16     18:24, 18:25,          34:1, 34:10,             23:19.
       19:2, 24:23,           34:17, 35:5,           mission 26:4, 26:6,
17     29:17, 33:12.          36:19, 37:6,             30:24, 53:11.
     materials 15:16,         37:13, 38:9,           mist 55:6.
18     15:24, 16:6, 16:8,     40:19, 61:5,           mistake 21:6, 32:10,
       17:20, 18:19,          61:21, 62:1,             41:10, 50:15.
19     18:20, 19:9, 20:5,     63:18, 63:20.          mistaken 7:23.
       20:22, 22:25,        mentally 27:4.           mistakes 40:3.
20     23:2, 30:17.         mention 23:5.            mitigating 19:17.
     matter 15:21, 16:4,    mentioned 9:18,          mixed 44:6.
21     18:11, 25:5, 29:5,     14:5, 24:1, 58:4,      model 54:25.
       32:18, 33:11,          60:10.                 moderate 48:16.
22     34:18, 43:18,        mentions 6:6.            modified 17:16.
       44:13, 45:9,         MEO 45:10.               Mom 43:21.
23     56:14, 57:4,         mercy 47:12.             moment 9:9, 14:11,
       59:16, 60:22,        Merrin 51:16.              53:5, 61:24.
24     64:8, 64:24,         mess 17:8.               moments 26:8, 36:11,
       65:14, 65:25,        message 18:3, 20:18,       36:12.
25     67:9, 68:13.           58:16.                 monitor 34:3,
     matters 10:7, 11:9,    messages 33:22.            35:6.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 85 of 96   85



 1   monitored 20:13.       multiple 18:5.             35:17, 39:19,
     monkey 53:15.          Mumford 47:6.              49:2, 57:22,
 2   monsters 55:7.         music 44:9.                60:15, 60:18,
     monstrosity 41:8.      MYERS 2:12, 2:13,          60:19, 60:20,
 3   months 6:25, 7:4,        2:16, 5:23, 14:18,       61:13, 62:4, 64:5,
       9:10, 14:6, 14:8,      15:2, 15:7, 15:8,        64:12, 65:9,
 4     61:2.                  17:23, 18:7,             67:3.
     mood 55:22.              18:12, 18:16,          needed 38:14, 49:24,
 5   moon 46:4.               21:14, 22:7, 29:5,       55:13.
     morbidly 25:20.          32:15, 34:19,          needs 38:23, 41:7.
 6   morning 2:2, 2:7,        64:15, 64:22,          negative 10:23.
       2:19, 2:22, 3:3,       65:7, 65:13,           neglect 56:5.
 7     3:7, 3:13, 3:14,       65:19, 67:9,           neither 50:3.
       5:3, 10:17, 10:19,     67:10.                 New 38:25, 43:3,
 8     10:21, 35:19,        myself 48:11, 51:2,        47:15, 51:6,
       35:20, 59:8.           55:15.                   59:12, 59:14,
 9   motion 15:6.           mysterious 45:6.           61:17, 61:19,
     motions 17:25.         .                          62:11, 62:12,
10   move 4:23, 51:21,      .                          62:15, 62:16,
       52:5.                < N >.                     62:20, 63:3.
11   moved 38:4.            name 28:5, 28:12,        Newport 45:15.
     moves 15:3, 24:8.        28:13, 35:22,          newspapers 16:19.
12   moving 14:25, 51:13,     42:15.                 nice 2:10, 2:13,
       65:4.                named 17:11, 44:2.         2:21, 2:25, 3:6,
13   MR. AARON 2:19.        names 12:18, 42:13,        3:9, 3:11,
     MR. EISENBERG 2:7.       59:12, 59:13.            49:12.
14   MR. MYERS 2:11,        naming 17:10.            Nicole 53:8.
       5:24, 14:19,         narcotics 11:2.          Nietzcchean 43:10.
15     21:17, 21:20,        nation 34:2, 51:5.       night 40:2, 46:24,
       22:3, 22:6,          national 13:8,             47:7, 52:18,
16     65:2.                  15:15, 16:7, 16:9,       56:6.
     MR. WYDA 3:3, 6:3,       18:17, 18:21,          Nine 6:24, 7:3, 7:8,
17     6:14, 11:8, 22:13,     20:2, 20:19,             9:11, 21:1, 21:12,
       23:3, 23:8, 23:14,     20:21, 29:12,            29:15, 33:9, 57:9,
18     25:6, 25:15, 28:7,     58:18, 58:19,            60:4.
       28:11, 30:7,           67:17.                 nine-year 8:7, 10:5,
19     30:10, 30:14,        natural 40:17,             15:8, 20:17,
       30:22, 31:12,          40:21.                   23:15, 30:4,
20     33:16, 35:9,         nature 9:15, 40:14,        57:12, 60:24.
       35:12, 41:21,          46:20, 57:21.          Ninja 46:25.
21     62:6, 62:10,         nauseam 48:4.            Ninjo 46:25.
       62:17, 62:25,        Navy 27:2.               no-win 55:16.
22     63:8, 63:12, 66:4,   nearly 15:15, 15:20,     No. 1:9, 6:16,
       67:13.                 23:17, 26:11.            13:21, 22:16,
23   MS. BOARDMAN 3:7,      necessarily 29:25,         28:9, 41:15, 57:8,
       3:12, 7:25.            65:4.                    65:23.
24   MS. SHAW 35:19,        necessary 63:19.         nodding 59:10.
       41:17.               need 5:15, 20:16,        nominal 56:11.
25   Mullen 45:16.            20:25, 21:1,           nonacceptance
     multi-step 9:24.         33:21, 34:9,             36:20.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 86 of 96   86



 1   nondisclosure          observations             open 49:6.
       19:11.                 52:16.                 operation 56:11.
 2   none 12:21.            obsessed 26:3,           operations 16:1.
     nor 42:13, 43:8,         31:7.                  operatives 34:23,
 3     43:9, 43:10.         obsession 31:7,            34:24.
     normal 12:16.            32:23.                 opinion 17:24, 25:5,
 4   normally 60:7.         obsessive 24:21,           52:23.
     northeast 62:14.         40:13.                 opinions 8:10, 9:19,
 5   NORTHERN 1:2.          obstructing 42:25.         9:20, 42:14.
     note 3:15, 3:17,       obtain 6:5.              opportunity 5:5,
 6     8:3, 17:6, 17:24,    obviously 7:16, 9:3,       5:7, 14:12, 14:14,
       17:25, 19:24,          34:16, 35:7,             22:12, 28:20,
 7     21:15, 58:3, 64:3,     58:8.                    30:12, 35:21,
       65:19, 66:20,        occurred 60:2.             41:19, 41:25,
 8     66:23, 67:5,         occurs 6:11,               42:23.
       67:14.                 61:20.                 order 3:19, 11:20,
 9   noted 5:20, 6:15,      offense 9:16, 13:7,        12:2, 12:23,
       9:22, 18:3, 19:13,     13:15, 13:18,            30:18, 42:18,
10     21:2, 29:6, 29:10,     13:24, 14:1, 14:5,       44:6, 52:14, 53:1,
       29:11, 34:19,          15:12, 17:18,            63:13, 64:13,
11     43:4, 64:17.           19:18, 57:22.            65:16, 66:24.
     Nothing 42:12,         offer 47:25, 51:1,       ordered 61:1,
12     57:3.                  56:21.                   66:6.
     notice 42:16.          Office 3:4, 3:8,         orders 49:23.
13   notified 7:16.           12:2, 12:3, 28:22,     organized 17:9,
     notify 67:3.             28:24, 29:1,             29:7, 38:15.
14   noting 9:9, 34:18.       37:21, 67:16.          originally 38:25.
     notion 60:16,          officer 5:1,             Orwell 54:23.
15     61:8.                  63:19.                 others 32:18, 42:18,
     notwithstanding        Official 1:47,             43:15, 45:2,
16     38:22.                 68:17.                   49:19, 56:16,
     NSA 15:24, 18:22,      officials 12:7.            57:15.
17     34:9, 59:25,         often 18:25, 26:7,       Otherwise 4:2, 4:5,
       67:24.                 36:10.                   38:6.
18   number 2:4, 41:9,      Okay 10:20, 23:14,       Otisville 61:19,
       43:4, 55:10.           26:21, 28:8.             62:15, 62:16,
19   numerous 24:8.         old 26:15, 37:9,           62:20, 63:5.
     .                        49:14, 51:6,           OTK 48:20.
20   .                        58:14.                 outline 8:11.
     < O >.                 old-fashioned            outside 3:24, 4:11,
21   oath 35:17, 51:21.       27:18.                   15:16, 16:4,
     obese 25:20.           Oleg 52:15.                26:13, 37:20,
22   obituary 42:17.        Oliver 46:21.              54:7.
     objection 64:23.       once 18:23.              overly 37:4.
23   objections 5:19,       one. 38:17.              overpass 39:9.
       5:20, 5:21, 6:2,     ones 45:11.              override 43:10,
24     6:17.                ongoing 64:25.             53:16.
     obligations 64:25,     online 18:5.             own 14:15, 22:12,
25     65:24.               Onward 47:23.              28:20, 37:10,
     obscenities 48:2.      op 49:24.                  41:19, 41:25,



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 87 of 96   87



1     48:23, 55:20,       path 47:16, 50:19.           26:25, 36:19.
      67:4.               patience 42:15.            physically 27:4,
2    .                    patrol 53:15.                37:3.
     .                    pattern 15:14.             physician 63:21.
3    < P >.               pause 56:15, 58:3.         picture 49:11.
     P-h-o 8:4.           pay 66:11.                 Pino 1:38, 2:23,
4    page 12:14, 12:15,   paying 21:18,                33:25, 67:24.
       13:6.                58:9.                    pirate 49:22.
5    pages 13:24.         pending 17:25.             place 25:22.
     paid 66:13.          penitent 47:16.            placed 27:17, 35:17,
6    pain 37:21, 37:22,   percent 51:15.               63:14.
       41:9.              perfect 45:21,             places 34:13, 34:25,
7    paladin 53:14.         62:22.                     47:3.
     Palmer 44:23.        Perfection 54:25.          plain 50:17.
8    panopticon 54:23.    perfectionists             Plaintiff 1:7,
     paper 6:16, 16:11,     48:13.                     1:23.
9      22:16, 28:9,       perform 4:1,               planning 16:1.
       41:15, 57:8.         24:18.                   platform 60:14,
10   paradox 48:12.       performance 67:20.           60:18.
     Paragraph 6:6, 8:15, Perhaps 42:21, 43:2,       play 46:5.
11     12:14, 12:15,        52:13, 56:3,             played 23:18,
       64:16, 66:21.        64:5.                      49:22.
12   paragraphs 64:3,     period 6:25, 12:9,         playing 43:1, 49:17,
       64:23, 65:21,        23:12, 24:9, 61:2,         52:18.
13     65:23, 65:24.        63:14.                   plea 6:22, 7:1, 7:4,
     paranoia 51:12.      permitted 4:5, 7:4,          8:16, 11:23,
14   paraphrase 54:8.       12:22, 26:24,              13:20, 14:24,
     Part 12:12, 12:14,     64:20.                     15:3, 15:4, 21:24,
15     22:16, 24:24,      persistent 15:13.            22:8, 59:5, 63:15,
       25:2, 25:13,       person 27:10, 28:18,         64:4, 64:7, 64:14,
16     25:15, 26:3, 31:1,   32:17, 32:21,              64:16, 65:13,
       31:4, 31:13,         36:9, 36:14,               65:22, 66:21.
17     31:17, 31:22,        36:16, 36:23,            Please 2:6, 2:8,
       32:4, 36:3, 38:5,    37:1, 37:2, 37:4,          41:23, 45:9, 49:8,
18     38:24, 41:14,        48:6.                      49:9, 50:18,
       42:23, 55:14.      persona 36:13.               50:21, 51:23,
19   parted 46:20.        personal 9:16,               54:1.
     participate 19:8,      42:14, 57:20,            pled 6:18, 13:9,
20     61:7, 63:18,         58:17.                     13:21, 27:6,
       63:22.             personally 41:24.            32:9.
21   particular 8:19,     persons 42:13.             Plexiglas 40:9,
       33:25.             phair 45:5.                  40:10.
22   parties 7:16, 20:11, phew 40:5.                 plus 45:2.
       47:23.             Pho 8:4.                   point 5:25, 9:24,
23   partner 16:14,       photographed 3:23,           17:4, 33:7, 35:4,
       45:24.               4:10.                      41:4, 62:5, 67:8,
24   parts 36:4.          phrase 27:19, 58:11,         67:12.
     passed 11:11.          58:14.                   poison 48:6.
25   passionate 31:4.     phrases 59:21.             policy 3:20, 4:8,
     past 19:12.          physical 6:12,               4:15.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 88 of 96   88



 1   poppy 49:1.              33:11.                 professionals
     portion 12:16.         previously 8:5,            29:3.
 2   POS 55:20.               8:20, 14:5, 18:23,     Professor 45:1.
     position 13:12,          59:22.                 proffer 16:3,
 3     40:2, 64:15.         price 52:12.               17:7.
     positive 18:24,        pride 28:23, 48:7.       profoundly 31:23,
 4     36:5, 56:11.         principles 27:23.          37:15.
     possible 35:12,        print 42:16.             program 61:7, 63:18,
 5     43:24, 62:11,        prior 12:18,               63:23.
       63:2.                  16:15.                 programs 19:4.
 6   possibly 47:3.         prison 7:3, 9:10,        progress 5:17,
     posted 18:5.             9:11, 20:17,             42:25, 54:9.
 7   potential 66:2.          20:23, 21:2,           promote 21:1,
     potentially 29:22.       21:13, 26:1, 27:2,       21:4.
 8   pounds 27:3.             61:15, 66:14.          proper 6:8.
     power 47:4, 55:3.      Prisons 39:4, 61:2,      properly 19:9.
 9   pray 55:18, 57:1.        61:12, 62:2,           property 18:4.
     prayed 40:11.            62:3.                  propriety 57:12.
10   prayers 54:12.         Prius 49:19.             prosecuted 20:23.
     precarious 58:24.      private 42:13.           prosecutors 28:24.
11   precautions 35:2,      probably 31:3, 34:8,     Protect 11:10,
       60:20.                 60:7.                    11:12, 11:15,
12   predator 49:17.        probation 4:25,            13:2, 15:25, 20:6,
     prepare 66:6.            12:3, 14:2,              48:11, 57:22,
13   prepared 5:1, 5:7,       63:19.                   59:15.
       7:14, 23:4, 34:21,   problem 2:16,            protects 57:17.
14     61:25, 63:25.          55:15.                 proud 27:15.
     preparing 11:20.       Procedure 6:20,          prove 65:10.
15   preponderance            67:1.                  provide 42:18,
       65:10.               Procedures 11:10,          43:16.
16   prescribed 63:20.        67:19.                 provided 6:23,
     prescriptions 6:8.     proceed 5:4, 11:6,         7:22.
17   Present 1:38.            14:17.                 provides 6:20,
     presented 54:2.        proceeding 10:3,           9:11.
18   presentence 5:1,         42:18.                 provisions 9:1,
       5:6, 5:22, 6:4,      Proceedings 1:17,          11:12, 11:13.
19     7:14, 8:17, 10:7,      3:22, 4:4, 4:9,        Prussian 45:21.
       11:24, 12:9,           11:21, 68:9,           psychological
20     12:12, 12:17,          68:13.                   61:5.
       13:6, 13:25,         process 3:16, 6:7,       psychology 61:20.
21     19:13, 21:20.          8:10, 8:11, 9:24,      Public 1:33, 1:35,
     presiding 3:22,          12:16, 33:1,             3:4, 3:8, 3:18,
22     4:3.                   63:9.                    12:7, 12:8, 19:18,
     press 38:8.            professional 19:22,        20:12, 20:18,
23   presses 42:24.           51:11, 61:9,             21:5, 25:5, 28:25,
     pressing 50:22.          64:1.                    32:18, 57:17,
24   pressure 34:18.        professionalism            57:22, 67:15.
     presumably 67:5.         67:16.                 publications 64:9,
25   presume 9:23.          professionally             64:18.
     pretty 29:23,            23:23, 43:24.          Pugachev 43:2.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 89 of 96   89



 1   pulled 46:15.          rampant 51:11.           received 8:4,
     pulling 54:16.         range 6:21, 9:9,           28:10.
 2   pump 52:2.               9:10, 9:12, 9:23,      recognition 23:16,
     punishes 23:15,          9:25, 13:4, 13:5,        37:8.
 3     57:15.                 14:6, 21:3, 58:1,      recognize 14:12,
     punishment 21:1,         58:2.                    22:10, 32:20,
 4     23:16, 27:24.        ranging 15:24.             59:21, 65:25.
     pupil 49:18.           ratchet 32:22.           recognized 24:4.
 5   purple 55:11.          rather 32:19.            recognizes 36:4.
     purport 58:7.          rationality 48:15.       recommend 61:5,
 6   purposes 3:25,         Ray 54:21.                 61:6, 61:18,
       57:18.               RDB-17-0069 1:9.           61:25, 62:7,
 7   Pursuant 3:18, 6:19,   RDB-17-069 2:4.            62:18.
       15:2, 63:15,         reaction 31:20,          recommendation 22:9,
 8     66:25.                 31:21, 31:25,            61:12, 61:13.
     pursue 65:3.             39:16.                 recommends 21:12.
 9   push 53:7.             reactions 19:3.          recon 53:15.
     pushing 48:21.         Read 7:19, 7:22,         record 2:6, 3:24,
10   Pushkin 55:25.           14:16, 22:15,            8:9, 9:18, 14:3,
     Put 17:12, 34:24,        22:19, 22:20,            18:11, 18:12,
11     53:14, 58:14,          22:22, 22:23,            19:14, 25:5,
       60:21, 63:2, 63:4,     23:2, 23:6, 23:9,        33:10, 57:7, 64:8,
12     67:5.                  28:4, 28:16,             65:14, 68:13.
     putting 60:13.           28:17, 28:21,          recorded 3:23,
13   .                        35:14, 41:14,            4:10.
     .                        42:1, 42:2, 42:3,      records 5:16, 6:5,
14   < Q >.                   47:9, 54:17, 57:8,       24:3.
     quality 28:23.           58:6, 59:22,           recursive 17:10.
15   quantity 16:19.          59:23, 60:6, 60:8,     red 50:1.
     question 18:9,           60:9.                  reference 18:11,
16     28:19.               ready 5:4, 14:17.          21:23, 22:24,
     questionable           real 26:16, 47:4,          24:20, 25:1, 25:4,
17     56:25.                 49:25, 53:5.             29:5, 29:13, 58:9,
     questions 36:7,        reality 56:18.             59:7, 60:11,
18     54:5.                really 21:18, 29:14,       65:17.
     queue 55:15.             34:5, 38:22, 46:6,     referenced 8:15,
19   quickly 31:9.            49:3, 58:10,             8:16.
     quiet 52:3.              60:21, 61:22.          referencing 27:14.
20   quite 33:14, 38:2,     reason 16:16,            referred 25:2.
       47:2, 55:25,           65:6.                  referring 31:22.
21     65:8.                reasonable 9:23.         reflect 19:20,
     quote 24:23,           reasonably 18:20.          33:10, 36:12,
22     24:24.               reasons 11:22,             57:7.
     quoted 31:8.             21:11, 26:10,          reflected 21:23.
23   .                        43:2, 60:4,            reflects 10:7, 13:7,
     .                        60:15.                   34:18, 67:5,
24   < R >.                 rebalancing 52:11.         67:6.
     R. 50:8, 54:19.        rec 26:12.               regaining 50:4.
25   Rackham 50:1.          recall 7:5.              regard 35:1, 55:21,
     raised 14:10.          receive 61:5.              61:9, 64:21.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 90 of 96   90



 1   regarding 16:2,          53:20, 54:21,            61:11, 67:18.
       49:9, 54:22.           54:23.                 respond 30:12.
 2   Regardless 16:23,      remind 66:6.             response 65:7.
       43:4.                reminds 39:17.           response. 9:5.
 3   regards 53:2.          removed 34:24.           responses 34:21.
     regimen 27:1.          removing 18:17.          responsibility
 4   regret 45:9.           rendered 8:20,             13:17, 27:7.
     regularly 19:8,          9:2.                   rest 53:8, 53:17.
 5     23:12.               repair 39:22.            result 20:9, 21:6,
     rehabilitates          repeat 51:20.              29:25, 48:15.
 6     57:17.               repeatedly 15:14,        resulted 29:24.
     Reibbling 54:18.         19:10, 21:7,           results 13:14,
 7   reinforced 58:4,         36:25.                   14:6.
       58:5.                repetitive 17:9.         retain 15:16,
 8   Reinhard 54:19.        report 5:1, 5:3,           16:25.
     rejection 36:21.         5:6, 5:20, 5:22,       retained 16:21.
 9   relate 36:17,            6:4, 7:14, 8:17,       retaining 20:21.
       37:19.                 10:7, 11:24,           retention 13:8.
10   related 15:21,           12:17, 13:6,           return 64:11.
       38:6.                  13:25, 19:14,          review 5:6, 5:8,
11   relating 22:1.           21:20, 22:25,            12:7, 12:20,
     relationship 56:4.       24:20, 28:21,            12:22.
12   relationships            29:9, 31:9, 60:7,      reviewed 5:11,
       24:14.                 63:24, 66:7.             12:19, 14:20,
13   relative 43:25.        reported 23:25.            22:24.
     relax 37:1.            Reporter 1:47,           revisited 50:1.
14   release 6:25, 20:11,     68:17.                 revocation 65:5.
       20:13, 20:14,        reports 12:10,           Richard 44:22.
15     61:15, 63:14,          12:12, 28:22,          Richard D. Bennett
       64:6, 64:19,           29:2, 31:15,             1:18.
16     64:24, 65:2, 65:5,     42:1.                  Rick 47:17.
       65:7, 65:9, 65:11,   represent 67:1,          rid 31:16.
17     66:2, 66:9.            67:2.                  Ride 50:6.
     releases 55:6.         representation           rightest 43:2.
18   relief 43:16.            24:23.                 rightly 19:20.
     religious 26:24.       required 11:10,          rights 66:18.
19   Remain 44:12,            19:8, 51:4.            ripple 35:2.
       52:7.                requirements 13:1,       rise 35:7.
20   remaining 15:5.          67:19.                 risk 49:24, 59:14.
     remains 18:9.          requires 11:15,          risks 18:18,
21   remanded 61:1.           56:5.                    19:10.
     remarks 14:13,         requiring 12:2.          Road 47:24, 49:11,
22     22:11, 23:20.        research 4:2,              55:17, 65:8.
     remedial 18:25.          26:14.                 roam 45:12.
23   remedies 65:3.         reset 52:11.             Rob 49:17, 49:20.
     remedy 44:11,          respect 4:18, 10:6,      Robert/joe/ed
24     44:25.                 13:23, 17:25,            53:3.
     Remember 37:16,          21:1, 21:4, 29:3,      Rocca 54:21.
25     44:23, 45:15,          35:25, 50:11,          rod 52:22.
       49:9, 50:11, 51:3,     55:21, 57:11,          rode 53:14.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 91 of 96   91



 1   Rogers 18:23.            51:11.                   15:17, 15:19,
     role 23:18.            school 24:2.               16:1, 24:22,
 2   roles 20:3.            screwed 46:11.             29:17, 33:2,
     rolling 45:24.         seal 22:25.                33:12.
 3   Rome 45:12.            sealed 12:19.            sentenced 13:10.
     room 31:3, 33:24.      search 18:3.             sentences 11:14,
 4   root 49:12.            searching 43:1,            57:23.
     rotate 62:4.             46:21.                 Sentencing 2:5,
 5   rough 53:19.           seas 50:5.                 6:16, 8:11, 8:15,
     round 53:17.           seated 2:5, 3:1,           8:18, 11:6, 11:18,
 6   routinely 28:25.         14:11.                   11:24, 12:4,
     row 23:8.              second 9:20, 17:24,        12:21, 14:20,
 7   RPR 1:46, 68:11.         18:22, 23:8.             15:10, 22:16,
     ruined 26:2,           secondly 34:14.            25:13, 25:16,
 8     32:17.               secret 15:19,              31:8, 34:21.
     Rule 3:19, 6:19,         51:21.                 serious 15:25,
 9     66:25.               secrets 34:2.              17:18, 20:23,
     Rules 4:17, 6:20,      Section 12:9, 13:9,        29:23, 29:25,
10     17:21, 66:25.          15:11, 57:19.            54:16, 68:4,
     run 52:5, 53:5.        sections 8:19.             68:5.
11   running 52:1.          secure 17:21, 18:18,     seriousness 15:11.
     .                        34:2.                  serocracy 48:25.
12   .                      securing 19:9.           serve 24:19, 51:22,
     < S >.                 security 16:7, 16:9,       54:10, 62:4.
13   sad 38:7.                18:21, 19:15,          served 61:3,
     safe 48:18, 68:2.        20:2, 20:19,             66:16.
14   sake 65:16.              26:10, 29:13,          service 23:17,
     salesman 43:7.           34:12, 56:11,            27:18.
15   salute 67:24.            58:18, 67:17.          services 26:24,
     sang 50:15.            security-based             51:4, 54:22.
16   satisfied 5:13,          34:20.                 serving 32:7,
       11:6.                seeing 31:20.              41:6.
17   Savage 47:24,          seek 42:19, 45:18,       Set 13:6, 13:24,
       53:13.                 48:17, 52:6,             52:4, 65:21.
18   save 54:6.               57:1.                  setting 48:25.
     saved 47:2.            seeking 48:12,           settings 24:5,
19   saw 28:8, 29:5,          59:15, 64:10.            27:12.
       31:19, 37:2,         seemed 29:7.             seven 9:10.
20     38:19.               seemingly 26:10.         Several 17:13,
     saying 3:17, 26:15,    seems 27:20,               60:6.
21     29:24, 30:8, 32:8,     64:18.                 severe 33:20, 42:23,
       32:9, 32:10.         seen 53:21.                47:12.
22   says 24:22, 31:15,     sees 41:3.               severity 33:6.
       44:19, 44:20.        seized 17:11.            shades 46:8.
23   scars 47:15.           send 20:18.              shadow 51:21.
     Scary 54:3.            sends 44:19.             shall 20:14, 63:18,
24   scenario 55:16.        sense 40:23, 40:24,        63:19, 63:21,
     schadenfreude            43:9, 46:5,              63:22, 65:20.
25     49:2.                  48:10.                 Shambhala 49:11.
     schizophrenia          sensitive 15:16,         share 45:25, 48:5.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 92 of 96   92



 1   shared 24:2.             61:17.                 sound 66:2.
     sharp 51:5.            sisters 50:14.           sounds 46:23,
 2   Shaw 23:5, 23:9,       sites 18:5.                66:4.
       35:11, 35:16,        sitting 4:4,             sources 22:2, 29:20,
 3     35:21, 35:22,          33:13.                   59:9.
       41:13, 41:15,        situated 57:23.          spaces 15:17,
 4     42:4.                situation 31:24,           18:18.
     Shawn 49:21.             35:8.                  Speaking 45:14,
 5   shell 45:6.            situations 12:19.          45:16, 45:19,
     Sheryl 52:10.          six 16:10, 36:2,           45:20, 46:6,
 6   shift 19:4.              45:24, 61:16.            47:22, 53:22.
     ships 49:8, 58:13,     size 48:12.              speaks 16:22.
 7     58:15.               skies 46:20,             Special 1:38, 2:23,
     shirt 36:14.             56:20.                   13:12, 43:11,
 8   short 50:19.           skill 13:12.               46:10, 51:20,
     shouldn't 40:5.        skip 49:4.                 65:20, 66:8,
 9   shouting 60:19.        slap 40:10.                66:12.
     show 26:16.            small 43:17.             SPECIAL AGENT PINO
10   showed 26:18,          smart 36:21.               2:22.
       52:21.               smile 52:3.              Specific 6:19, 6:21,
11   shown 55:1.            Smirnoff 55:6.             20:7, 61:13,
     shows 26:14.           Smith 11:21, 15:5,         64:23.
12   shut 25:24.              63:6, 66:5.            Specifically 3:21,
     sick 37:3.             sober 51:15.               6:22, 9:22, 11:14,
13   side 32:20, 33:24,     social 24:4,               15:11, 20:18,
       39:13, 39:15,          27:12.                   64:6, 64:17,
14     52:24, 53:6, 55:4,   socially 23:23,            65:17, 66:21.
       58:25.                 24:5.                  spectrum 23:24.
15   sides 66:19,           society 34:8,            speculate 19:23.
       66:22.                 58:15.                 speed 49:2, 50:6.
16   sideways 50:19.        solace 43:17.            spelling 42:8.
     sign 48:17.            solid 49:3.              spend 34:4, 44:11.
17   signed 19:10.          solo 52:1.               spent 38:24, 48:3,
     significant 42:7.      solution 54:24.            56:19.
18   Sigrid 45:21.          solve 53:24.             spinning 55:11.
     Sigs 46:6.             someone 29:6, 34:3,      spirit 46:9.
19   silence 51:22.           36:13, 41:3.           spiritual 26:23.
     similarly 57:23.       Sometimes 12:7,          spoke 47:13.
20   simple 60:22.            37:14, 40:4,           Sport 55:23.
     simplicity 50:11.        54:6.                  spot-on 52:16.
21   sincerely 53:25.       song 47:7.               Spyder 45:15.
     sing 47:7, 51:16.      soon 44:1, 44:21,        square 45:18.
22   sink 49:8, 58:13.        44:25, 47:18.          staff 52:22,
     sipping 49:1.          sophistication             53:19.
23   sir 3:14, 5:17,          50:12.                 stage 59:2.
       12:25, 14:18,        sort 18:19, 31:13,       stages 31:19.
24     55:17.                 31:18, 32:21.          stand 35:16, 41:23,
     Sirs 53:23, 54:5,      sought 19:25,              57:3.
25     55:8.                  20:1.                  standard 63:16.
     sister 22:21,          soul 46:4, 47:6.         standing 3:19,



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 93 of 96   93



1      52:24.               story 46:22.             suggesting 21:15.
     stands 68:7.           straight 49:25,          suggestion 25:16,
2    star 52:8.               56:3.                    30:23, 63:24.
     started 27:1, 30:17,   strain 35:6.             Superman 43:9.
3      51:19, 56:14.        stray 16:20.             supervised 6:25,
     starting 9:24,         Street 1:48.               20:10, 63:14,
4      32:19.               strength 26:18.            64:6, 64:19,
     stated 16:15, 23:25,   strengthen 54:10.          64:24, 65:2, 65:7,
5      64:5.                stress 34:17,              65:9, 65:11, 66:2,
     statement 7:22,          35:5.                    66:9.
6      11:22, 21:24,        strict 17:21.            supervision 63:16.
       41:25, 42:12,        strive 52:6.             supplement 22:17.
7      58:6, 58:12, 59:6,   strong 20:18, 26:14,     supplies 38:14.
       59:22.                 27:21, 68:3.           support 18:2, 30:25,
8    States 1:1, 1:5,       stronger 51:8.             31:18, 44:3.
       2:3, 2:8, 2:12,      structure 17:10.         Supreme 8:11, 8:14,
9      8:10, 8:13, 8:23,    struggle 41:2.             8:17, 9:19,
       9:15, 9:19, 9:21,    struggled 24:4,            9:22.
10     11:16, 13:9,           24:14.                 surprises 7:18,
       15:25, 24:9,         struggles 19:25,           8:8.
11     57:19.                 23:23.                 surrender 66:15.
     stationed 24:10.       struggling 30:16,        suspects 48:23.
12   statute 66:13.           31:2, 34:3,            swain 52:9.
     Stay 45:18, 52:3,        34:5.                  sweet 45:6.
13     52:4.                style 47:6.              swift 20:13.
     stays 40:14.           subject 4:8, 12:7,       swifty 46:16.
14   steal 15:15, 20:5.       15:21, 16:4.           Swillo 5:2, 5:7,
     stealing 16:18,        subjected 55:3.            6:6, 7:15, 12:2,
15     20:21.               subjects 15:24,            63:24.
     stenographic             16:6.                  switch 4:20,
16     68:12.               submission 23:25,          53:16.
     step 13:3, 50:17.        25:16, 41:14,          Swo 49:22.
17   steps 67:20.             42:2.                  Swoo 49:21.
     Steve 53:8, 53:20.     submit 29:2,             syndrome 49:1.
18   stifles 48:25.           63:21.                 .
     stipulated 15:23,      submitted 7:20,          .
19     16:17.                 14:16, 18:1,           < T >.
     stipulation 59:7.        22:17, 22:23,          T. 1:46, 2:3, 22:6,
20   stole 15:21, 16:10,      42:8.                    68:16.
       16:25, 17:20,        substance 61:7,          table 4:4.
21     18:20.                 61:10, 63:21,          takeaways 33:25.
     stolen 15:18, 16:5,      63:22.                 talked 44:23, 48:3,
22     16:22, 17:7,         substantial 19:14.         51:17, 53:20.
       17:13, 18:4.         success 50:10.           talks 37:17,
23   stomach 37:3.          successful 27:16,          37:18.
     stop 20:2.               30:19, 32:2.           tall 49:1.
24   storage 17:21.         suddenly 27:11.          tame 46:9.
     store 45:24.           suffers 23:24.           tangible 24:23,
25   stories 39:4.          sufficient 5:14.           40:23.
     storm 50:9.            suggest 4:15.            task 66:5.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 94 of 96   94



 1   tasks 54:11.             60:6.                  train 38:19.
     taxes 56:19.           thoroughly 23:4.         training 19:8,
 2   teaching 46:2.         though 32:14, 43:12,       43:24, 53:3.
     team 26:3, 63:8.         47:11, 51:4,           Transcript 1:17,
 3   technical 42:13.         51:16, 53:7,             68:12.
     technological            55:24.                 transform 40:12.
 4     49:7.                thoughts 48:22,          transformed 27:4.
     tempers 23:16.           49:6, 54:10,           transmission 25:12,
 5   Tempus 48:18.            54:12, 54:17,            25:17.
     tend 55:6.               62:24.                 transmitted 3:23,
 6   tended 29:12.          Three 5:12, 6:25,          4:10, 17:19.
     tent 39:8.               9:21, 25:20, 40:8,     Trautman 53:9.
 7   terabytes 16:12,         42:16, 61:16,          Travel 54:4.
       34:13.                 63:14, 64:25,          tread 50:22.
 8   term 20:10.              66:17.                 treason 23:18.
     terms 3:16, 6:11,      three-year 20:10.        treasured 31:13.
 9     8:9, 9:15, 13:13,    threw 24:16.             treat 18:25.
       18:6, 18:7, 20:14,   throughout 8:23,         treated 35:25.
10     22:9, 24:7, 32:14,     24:13, 27:22.          treating 50:2,
       58:22, 66:1,         throws 31:24.              63:21.
11     67:24.               till 47:7.               treatment 19:25,
     territory 60:2.        timid 42:25.               20:1, 61:6, 61:10,
12   terrorists 16:2.       tire 39:22.                61:21, 63:18.
     testified 16:14.       Title 9:15.              trees 47:20.
13   testing 63:22.         Today 2:5, 7:18,         Trial 1:27.
     Thanks 46:2, 46:3,       10:3, 10:15,           tricky 55:2.
14     53:3.                  10:20, 10:24,          tried 26:21, 27:2,
     THE DEFENDANT 3:14,      11:7, 13:10,             31:15, 31:16,
15     5:9, 5:12, 5:15,       22:19, 22:24,            37:22.
       7:6, 7:11, 9:5,        25:25, 27:8,           tries 40:16,
16     9:7, 10:9, 10:11,      27:10, 27:12,            40:19.
       10:14, 10:16,          27:24, 42:20,          trouble 39:14,
17     10:18, 10:22,          47:18, 58:5.             39:15, 49:15.
       10:25, 11:4,         together 36:1,           troubled 30:3, 30:4,
18     12:25, 42:6,           40:11, 48:3.             59:16.
       42:11.               token 7:7.               troubles 44:4.
19   theme 63:1.            Tom 44:22.               troubling 29:14.
     themselves 2:6,        tomorrow 47:18.          truce 47:25.
20     31:12, 32:22,        took 7:20, 50:19,        true 27:20, 27:21.
       59:2, 60:14.           55:17, 59:25.          truly 43:14, 52:23,
21   theory 55:1.           tools 53:4.                54:12.
     They've 55:25,         tooth 30:22.             trust 13:12, 19:18,
22     67:22.               top 15:19, 52:17.          20:12, 21:8,
     thinking 30:12,        torrent 48:1.              56:4.
23     56:15.               total 13:18, 14:5,       trusted 20:6.
     third 13:18.             54:24.                 truth 51:8.
24   Thomas 42:20,          totally 33:16.           Try 23:14, 26:19,
       44:22.               towards 30:23,             30:18, 39:3,
25   thorough 5:3, 6:16,      35:23, 39:2.             43:15, 44:25,
       28:22, 29:2,         tragic 60:2.               48:11, 49:13.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 95 of 96   95



 1   trying 24:16, 34:10,   unfortunate 35:7.          67:8, 67:12.
       39:9, 39:13,         unfortunately            violate 19:16,
 2     41:10, 48:11,          38:5.                    20:14, 20:15,
       65:12.               unintentional              21:7.
 3   tune 50:15.              32:9.                  violated 65:11.
     tune-up 48:22.         United 1:1, 1:5,         violating 19:10,
 4   tunnel 46:12.            2:3, 2:8, 2:12,          20:12.
     turbulent 32:19.         8:10, 8:13, 8:23,      violation 4:8, 4:14,
 5   turn 48:12, 48:13.       9:15, 9:19, 9:21,        13:8, 66:2.
     turned 4:6, 40:24,       11:16, 13:9,           visiting 23:11.
 6     46:24, 53:16.          15:25, 57:19.          visitors 4:12.
     tweet 25:2, 25:6,      universals 44:12.        vodka 55:5.
 7     25:18.               unlawfully 18:17,        voice 45:5.
     Twitter 18:3.            20:21.                 voids 24:16.
 8   two 8:10, 8:19,        unless 3:22, 4:5.        volitional 48:15.
       9:19, 9:20, 10:8,    unorthodox 50:16.        volume 19:2, 52:2.
 9     11:3, 15:20,         unparalleled             voluntary 66:15.
       31:21, 36:3,           42:22.                 vs 1:8.
10     49:5.                untempered 48:14.        .
     two-level 13:11,       until 4:23.              .
11     13:16.               untreated 23:22,         < W >.
     type 19:2.               37:7.                  W. 1:48.
12   typical 41:1.          unwelcoming 55:4.        wages 66:14.
     tyranny 48:24.         unworthy 42:25.          waived 66:20.
13   .                      upheld 8:14.             waiver 66:22.
     .                      upholding 8:18.          walk 34:13.
14   < U >.                 upside 40:24.            walked 38:12,
     ulfberht 46:3.         upward 13:11.              46:23.
15   Ulma 45:1.             uses 31:7.               walking 43:5,
     ultimate 50:11.        using 17:16.               47:16.
16   umbra 51:13.           usual 48:23.             wanted 37:20, 40:9,
     unauthorized 18:18,    .                          46:1, 47:1, 47:6,
17     18:19, 50:17.        .                          48:20, 55:23.
     unbecoming 54:2.       < V >.                   wants 22:23, 36:23,
18   unbreached 48:14.      v. 8:13.                   44:19, 65:14.
     uncanny 50:16.         V/R 50:6, 53:22,         War 58:14.
19   unchecked 48:15.         54:4.                  warrant 18:3.
     Uncle 44:18, 55:8.     vanity 48:7.             Washington 2:17,
20   unconventional         vary 7:15.                 3:10, 11:18, 12:4,
       50:16.               Venus 45:6.                12:8.
21   underestimate          verbal 9:5.              watch 44:21.
       25:22.               verify 5:5.              watched 40:12.
22   underneath 39:8.       verses 51:9.             watchful 56:3.
     understanding          Version 54:3.            water 47:15.
23     49:3.                versus 2:3, 9:20.        wear 36:13.
     understands 3:17,      Via 49:15.               wearing 25:25.
24     4:17.                victim 51:8.             wears 25:25.
     undertake 34:20.       Victoria 44:3.           Wednesday 2:14,
25   undetected 19:16.      view 5:25, 41:4,           3:11, 4:20, 4:23,
     undiagnosed 37:6.        57:4, 60:20, 62:5,       22:17.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
       Case 1:17-cr-00069-RDB Document 222 Filed 08/06/20 Page 96 of 96   96



 1   week 4:20.               16:8, 20:4, 24:17,     .
     weekend 37:19.           24:18, 31:4, 31:8,     .
 2   weeping 55:11.           37:16, 37:23,          < Y >.
     well-being 26:23,        38:19, 39:1,           yanking 54:15.
 3     26:25.                 39:13, 39:20,          year 6:19, 8:5,
     whatever 38:18.          39:21, 40:22,            11:12, 26:11,
 4   whatsoever 40:25.        45:17, 46:10,            60:4.
     wherever 41:5.           51:3, 51:21,           years 6:24, 6:25,
 5   whether 4:9, 4:14,       54:12, 55:14,            7:3, 7:8, 8:12,
       57:25, 61:18,          67:23, 67:25.            9:10, 9:11, 9:21,
 6     64:1.                workable 66:3.             15:15, 21:2,
     whoever 17:11.         worked 16:7,               21:13, 23:17,
 7   whole 36:23, 37:10,      39:21.                   25:20, 26:1,
       40:6, 41:3.          working 20:2,              29:15, 33:9, 36:2,
 8   whom 58:9.               38:24.                   37:9, 38:17,
     wife 35:10, 35:23.     workplaces 17:1.           38:24, 40:8,
 9   wilderness 47:11.      Works 54:6.                44:25, 53:21,
     willful 13:8.          World 32:1, 32:2,          58:4, 61:16,
10   William 54:19.           32:4, 40:7, 45:12,       63:14, 66:17.
     Wilson 54:20.            51:3, 56:2, 58:14,     yield 52:7.
11   win 53:1.                59:15, 60:14,          York 38:25, 59:13,
     winds 50:5.              60:18, 60:20.            59:14, 62:16,
12   wingman 45:25.         worst 26:8, 48:23.         62:20.
     winter 47:7.           worth 16:11, 24:24,      yourself 7:21, 40:3,
13   wired 49:13.             38:5, 39:24,             55:3.
     Wisdom 55:18,            39:25, 41:5,           youth 24:3.
14     57:1.                  53:18.                 .
     wisely 56:20.          worthy 56:23.            .
15   wish 36:5, 41:24,      wounds 43:23.            < Z >.
       47:20, 53:12.        woven 64:14,             Zachary 2:12.
16   withdraw 7:4, 7:9.       64:19.                 Zachary A. Myers
     withdrawal 32:3.       wrapping 44:17.            1:25.
17   within 17:12, 57:25,   written 18:23.           Zamyatin 54:23.
       66:23.               wrongdoing 27:7.         zeal 48:13.
18   without 3:16, 32:25,   wrongs 41:11.            zealots 48:14.
       33:11, 49:4.         Wyda 3:3, 3:6, 6:1,
19   wives 12:18, 42:4.       11:5, 14:13,
     Wolf 55:12.              22:14, 23:2,
20   woman 27:16,             24:12, 25:12,
       45:22.                 28:3, 28:16,
21   wonder 46:17.            28:22, 29:17,
     wonderful 45:21.         41:18, 60:10,
22   word 29:9, 31:6,         62:5, 62:22,
       50:3.                  62:24, 63:5,
23   wording 64:20.           65:18, 67:3,
     words 48:18, 49:9,       67:11.
24     51:1, 54:21,         .
       55:15.               .
25   wore 53:13.            < X >.
     work 2:25, 16:5,       Xinis 8:4.



     Christine T. Asif, RPR, FCRR, Federal Official Court Reporter
